Exhibit 10.1




Execution Copy






















AMENDED AND RESTATED MASTER TRANSACTION AGREEMENT


among
EMC CORPORATION,
DELL TECHNOLOGIES INC.
and
VMWARE, INC.











--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
ARTICLE I DISTRIBUTION
 
 
Section 1.1
Distribution Generally
 
 
Section 1.2
Dell Technologies’ Sole Discretion
 
 
ARTICLE II COVENANTS AND OTHER MATTERS
 
 
Section 2.1
Other Agreements
 
 
Section 2.2
Agreement for Exchange of Information
 
 
Section 2.3
Auditors and Audits; Financial Statements; Accounting Matters
 
 
Section 2.4
Confidentiality.
 
 
Section 2.5
Privileged Matters.
 
 
Section 2.6
Future Litigation and Other Proceedings
 
 
Section 2.7
Mail and other Communications
 
 
Section 2.8
Payment of Expenses
 
 
Section 2.9
Dispute Resolution.
 
 
Section 2.10
Consent of Holders of Class B Common Stock.
 
 
Section 2.11
Governmental Approvals
 
 
Section 2.12
Rules of Engagement
 
 
Section 2.13
Compliance with Legal Policies.
 
 
Section 2.14
Guarantees
 
 
Section 2.15
Payment / Settlement of Intercompany Transactions
 
 
Section 2.16
Reporting of Certain Third-Party Transactions
 
 
ARTICLE III REGISTRATION RIGHTS
 
 
Section 3.1
Demand Registration
 
 
Section 3.2
Piggyback Registration.
 
 
Section 3.3
Expenses
 
 
Section 3.4
Blackout Period
 
 
Section 3.5
Selection of Underwriters
 
 
Section 3.6
Obligations of VMware
 
 
Section 3.7
Obligations of Selling Holders
 
 
Section 3.8
Underwriting; Due Diligence
 
 
Section 3.9
Indemnification and Contribution.



i



--------------------------------------------------------------------------------





Section 3.10
Rule 144 and Form S-3
 
 
Section 3.11
Holdback Agreement
 
 
Section 3.12
Term
 
 
ARTICLE IV MUTUAL RELEASES; INDEMNIFICATION
 
 
Section 4.1
Release of Pre-IPO Date Claims
 
 
Section 4.2
Indemnification by VMware
 
 
Section 4.3
Indemnification by Dell Technologies
 
 
Section 4.4
Ancillary Agreement Liabilities
 
 
Section 4.5
Other Agreements Evidencing Indemnification Obligations
 
 
Section 4.6
Reductions for Insurance Proceeds and other Recoveries
 
 
Section 4.7
Procedures for Defense, Settlement and Indemnification of the Third Party Claims
 
 
Section 4.8
Additional Matters
 
 
Section 4.9
Survival of Indemnities
 
 
ARTICLE V OPTION
 
 
Section 5.1
Option
 
 
Section 5.2
Notice
 
 
Section 5.3
Option Exercise and Payment
 
 
Section 5.4
Effect of Failure to Exercise
 
 
Section 5.5
Termination of Option
 
 
ARTICLE VI MISCELLANEOUS
 
 
Section 6.1
Limitation of Liability
 
 
Section 6.2
Entire Agreement
 
 
Section 6.3
Governing Law and Jurisdiction
 
 
Section 6.4
Termination; Amendment
 
 
Section 6.5
Notices
 
 
Section 6.6
Counterparts
 
 
Section 6.7
Binding Effect; Assignment
 
 
Section 6.8
Severability
 
 
Section 6.9
Failure or Indulgence not Waiver; Remedies Cumulative
 
 
Section 6.10
Authority
 
 
Section 6.11
Interpretation



ii



--------------------------------------------------------------------------------





 
 
Section 6.12
Conflicting Agreements
 
 
Section 6.13
Third Party Beneficiaries
 
 
Section 6.14
Consent of Dell Technologies
 
 
ARTICLE VII DEFINITIONS
 
 
Section 7.1
Defined Terms
 
 
EXHIBITS
 
 
 
Exhibit A
Rules of Engagement with Storage, Server and Infrastructure Software Vendors







iii



--------------------------------------------------------------------------------






AMENDED AND RESTATED MASTER TRANSACTION AGREEMENT


This Amended and Restated Master Transaction Agreement is dated as of January 9,
2018, among EMC Corporation, a Massachusetts corporation (“EMC”), Dell
Technologies Inc., a Delaware corporation and EMC’s parent company (“Dell
Technologies”), and VMware, Inc., a Delaware corporation (“VMware”). Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
such terms in ARTICLE VII.
RECITALS
WHEREAS, EMC and VMware are parties to the Master Transaction Agreement dated as
of August 17, 2007 (the “Original Agreement”);
WHEREAS, Dell Technologies acquired 100% of the capital stock of EMC upon the
closing of the transactions contemplated by the Agreement and Plan of Merger
dated as of October 12, 2015, as amended, among EMC, Dell Technologies and
certain other parties; and
WHEREAS, EMC and VMware desire to amend and restate the Original Agreement as
set forth in this Agreement and add Dell Technologies as a Party.
The Parties therefore amend and restate the Original Agreement to read in its
entirety as follows:
ARTICLE I
DISTRIBUTION
Section 1.1    Distribution Generally. If Dell Technologies, in its sole and
absolute discretion, advises VMware that Dell Technologies intends to pursue a
Distribution, VMware agrees to take all action reasonably requested by Dell
Technologies to facilitate the Distribution.
Section 1.2    Dell Technologies’ Sole Discretion. Dell Technologies shall, in
its sole and absolute discretion, determine whether to proceed with all or part
of a Distribution, the date of the consummation of the Distribution and all
terms of the Distribution, including, without limitation, the form, structure
and terms of any transaction(s) and/or offering(s) to effect the Distribution
and the timing of and conditions to the consummation of the Distribution. In
addition, Dell Technologies may at any time and from time to time until the
completion of the Distribution, modify or change the terms of the Distribution,
including, without limitation, by accelerating or delaying the timing of the
consummation of all or part of the Distribution. VMware shall cooperate with
Dell Technologies in all respects to accomplish the Distribution and shall, at
Dell Technologies’ direction, promptly take any and all actions that Dell
Technologies deems reasonably necessary or desirable to effect the Distribution.
Without limiting the generality of the foregoing, VMware shall, at Dell
Technologies’ direction, cooperate with Dell Technologies, and execute and
deliver, or use its reasonable best efforts to cause to have executed and
delivered, all instruments, including instruments of conveyance, assignment and
transfer, and to make all filings with, and to obtain all







--------------------------------------------------------------------------------





consents, approvals or authorizations of, any domestic or foreign governmental
or regulatory authority requested by Dell Technologies in order to consummate
and make effective the Distribution. If, in connection with any Distribution,
Dell Technologies makes a Request for a Demand Registration, the terms and the
conditions set forth in ARTICLE III shall govern.
ARTICLE II
COVENANTS AND OTHER MATTERS
Section 2.1    Other Agreements. Dell Technologies and VMware agree to execute
or cause to be executed by the appropriate parties and deliver, as appropriate,
such other agreements, instruments and other documents as may be necessary or
desirable in order to effect the purposes of this Agreement and the
Inter-Company Agreements.
Section 2.2    Agreement for Exchange of Information.
(a)    Generally. Each of Dell Technologies and VMware agrees to provide, or
cause to be provided, to the other, at any time, as soon as reasonably
practicable after written request therefor, any Information in the possession or
under the control of such Party that the requesting Party reasonably needs (i)
to comply with reporting, disclosure, filing or other requirements imposed on
the requesting Party (including under applicable securities laws) by a
Governmental Authority having jurisdiction over the requesting Party, (ii) for
use in any other judicial, regulatory, administrative or other proceeding or in
order to satisfy audit, accounting, claims, regulatory, litigation or other
similar requirements, (iii) to comply with its obligations under this Agreement
or any Inter-Company Agreement or (iv) during the period prior to the
Distribution Date and thereafter to the extent such Information and cooperation
is necessary to comply with such reporting, filing and disclosure obligations,
for the preparation of financial statements or completing an audit, and as
reasonably necessary to conduct the ongoing businesses of Dell Technologies or
VMware, as the case may be; provided, however, that in the event that any Party
determines that any such provision of Information could be commercially
detrimental, violate any law or agreement, or waive any attorney-client
privilege, the Parties shall take all reasonable measures to permit the
compliance with such obligations in a manner that avoids any such harm or
consequence. Each of Dell Technologies and VMware agree to make their respective
personnel available to discuss the Information exchanged pursuant to this
Section 2.2.
(b)    Internal Accounting Controls; Financial Information. Each Party shall
maintain in effect at its own cost and expense adequate systems and controls for
its business to the extent necessary to enable the other Party to satisfy its
reporting, tax return, accounting, audit and other obligations. Each Party shall
provide, or cause to be provided, to the other Party and its Subsidiaries in
such form as such requesting Party shall request, at no charge to the requesting
Party, all financial and other data and information as the requesting Party
determines necessary or advisable in order to prepare its financial statements
and reports or filings with any Governmental Authority.


2



--------------------------------------------------------------------------------





(c)    Ownership of Information. Any Information owned by a Party that is
provided to a requesting Party pursuant to this Section 2.2 shall be deemed to
remain the property of the providing Party. Unless specifically set forth
herein, nothing contained in this Agreement shall be construed as granting or
conferring rights of license or otherwise in any such Information.
(d)    Record Retention. To facilitate the possible exchange of Information
pursuant to this Section 2.2 and other provisions of this Agreement after the
Distribution Date, each Party agrees to use its reasonable best efforts until
the Distribution Date to retain all Information in its respective possession or
control substantially in accordance with its respective record retention
policies and practices, and for such longer period as may be required by any
Governmental Authority, any litigation matter, any applicable law or any
Inter-Company Agreement. However, except as set forth in the Tax Sharing
Agreement, at any time after the Distribution Date, each Party may amend its
respective record retention policies at such Party’s discretion; provided,
however, that if a Party desires to effect the amendment within three (3) years
after the Distribution Date, the amending Party must give thirty (30) days prior
written notice of such change in the policy to the other Party to this
Agreement.
(e)    Limitation of Liability. Each Party will use its reasonable best efforts
to ensure that Information provided to the other Party hereunder is accurate and
complete; provided, however, no Party shall have any liability to any other
Party in the event that any Information exchanged or provided pursuant to this
Section 2.2 is found to be inaccurate, in the absence of gross negligence or
willful misconduct by the party providing such Information. No Party shall have
any liability to any other Party if any Information is destroyed or lost after
the relevant Party has complied with the provisions of Section 2.2(d).
(f)    Other Agreements Providing For Exchange of Information. The rights and
obligations granted under this Section 2.2 are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange or
confidential treatment of Information set forth in this Agreement and any
Inter-Company Agreement.
(g)    Production of Witnesses; Records; Cooperation. For a period of seven (7)
years after the first date upon which members of the Dell Technologies Group
cease to own at least twenty percent (20%) of the then outstanding number of
shares of Common Stock, and except in the case of a legal or other proceeding by
one Party against the other Party, each Party hereto shall use its reasonable
best efforts to make available to each other Party, upon written request, the
former, current and future directors, officers, employees, other personnel and
agents of such Party as witnesses and any books, records or other documents
within its control or which it otherwise has the ability to make available, to
the extent that any such person (giving consideration to business demands of
such directors, officers, employees, other personnel and agents) or books,
records or other documents may reasonably be required in connection with any
legal, administrative or other proceeding in which the requesting Party may from
time to time be involved, regardless of whether such legal, administrative or
other proceeding is


3



--------------------------------------------------------------------------------





a matter with respect to which indemnification may be sought hereunder. The
requesting Party shall bear all costs and expenses in connection therewith.
Section 2.3    Auditors and Audits; Financial Statements; Accounting Matters.
Each Party agrees that:
(a)    Selection of Auditors.
(i)    Until the first Dell Technologies fiscal year end occurring after the
Distribution Date, VMware shall use its reasonable best efforts to select the
independent certified public accountants (“VMware’s Auditors”) used by Dell
Technologies to serve as its (and its Subsidiaries’) independent certified
public accountants (“Dell Technologies’ Auditors” and, for the avoidance of
doubt, should Dell Technologies at any time change the accounting firm serving
as its independent certified public accountants, “Dell Technologies’ Auditors”
shall thereafter mean the new firm serving as Dell Technologies’ independent
certified public accountants) for purposes of providing an opinion on its
consolidated financial statements; provided, however, that VMware’s Auditors may
be different from Dell Technologies’ Auditors if necessary to comply with
applicable laws regarding auditor independence and qualifications (provided,
however, that VMware shall not take any actions, and shall use its reasonable
best efforts to cause its directors, officers and employees not to take any
actions, that could reasonably be expected to require VMware to engage auditors
other than Dell Technologies’ Auditors). The foregoing shall not be construed so
as to unlawfully limit any responsibility of the audit committee of VMware’s
board of directors, pursuant to Rule 10A-3(b)(2), to appoint, compensate, retain
and oversee the work of the registered public accounting firm VMware engages.
(ii)    Until the first Dell Technologies fiscal year end occurring after the
Distribution Date, VMware shall provide Dell Technologies as much prior notice
as reasonably practical of any change in VMware’s Auditors for purposes of
providing an opinion on its consolidated financial statements.
(b)    Coordination of Auditors’ Opinions and Quarterly Reviews. So long as the
ending dates of VMware’s fiscal periods differ from the ending dates of the
corresponding fiscal periods of Dell Technologies, and thereafter to the extent
necessary for the purpose of preparing financial statements or completing a
financial statement audit, VMware shall use its reasonable best efforts to
enable VMware’s Auditors to complete work necessary to enable Dell Technologies
to meet its timetable for the printing, filing and public dissemination of Dell
Technologies’ annual financial statements.
(c)    Annual and Quarterly Financial Statements. Until the Distribution Date,
VMware shall not change its fiscal year and, until the first Dell Technologies
fiscal year end occurring after the Distribution Date and thereafter to the
extent necessary for the purpose of preparing financial statements or completing
a financial statement audit, shall provide to Dell Technologies on a timely
basis all Information that Dell Technologies reasonably requires to meet its
schedule for the preparation, printing, filing, and public dissemination of Dell
Technologies’ annual,


4



--------------------------------------------------------------------------------





quarterly and monthly financial statements. Without limiting the generality of
the foregoing, VMware will provide all required financial Information with
respect to VMware to VMware’s Auditors in a sufficient and reasonable time and
in sufficient detail to permit VMware’s Auditors to take all steps and perform
all reviews necessary to provide sufficient assistance to Dell Technologies’
Auditors with respect to financial Information to be included or contained in
Dell Technologies’ annual, quarterly and monthly financial statements.
Similarly, Dell Technologies shall provide to VMware on a timely basis all
financial Information that VMware reasonably requires to meet its schedule for
the preparation, printing, filing, and public dissemination of VMware’s annual,
quarterly and monthly financial statements. Without limiting the generality of
the foregoing, Dell Technologies will provide all required financial Information
with respect to Dell Technologies and its Subsidiaries to VMware’s Auditors in a
sufficient and reasonable time and in sufficient detail to permit VMware’s
Auditors to take all steps and perform all reviews necessary to provide
sufficient assistance to VMware’s Auditors with respect to Information to be
included or contained in VMware’s annual and quarterly financial statements.
(d)    Certifications and Attestations.
(i)    Until the first Dell Technologies fiscal year end occurring after the
Distribution Date and thereafter to the extent necessary for the timely filing
by Dell Technologies of annual and quarterly reports under the Exchange Act or
in connection with any investigations of prior periods, VMware shall cause its
principal executive officer and principal financial officer to provide to Dell
Technologies on a timely basis and as reasonably requested by Dell Technologies
(A) any certificates requested as support for the certifications and
attestations required by Sections 302, 906 and 404 of the Sarbanes-Oxley Act of
2002, as amended, to be filed with such annual and quarterly reports, (B) any
certificates or other written Information which such principal executive officer
or principal financial officer received as support for the certificates provided
to Dell Technologies and (C) a reasonable opportunity to discuss with such
principal financial officer and other appropriate officers and employees of
VMware any issues reasonably related to the foregoing.
(ii)    To the extent necessary for the timely filing by VMware of annual and
quarterly reports under the Exchange Act or in connection with any
investigations of prior periods, Dell Technologies shall cause its appropriate
officers and employees to provide to VMware on a timely basis and as reasonably
requested by VMware (A) any certificates requested as support for the
certifications and attestations required by Sections 302, 906 and 404 of the
Sarbanes-Oxley Act of 2002, as amended, to be filed with such annual and
quarterly reports, (B) any certificates or other Information which such
appropriate officers and employees received as support for the certificates
provided to VMware and (C) a reasonable opportunity to discuss with such
appropriate officers and employees any issues reasonably related to the
foregoing.
(e)    Compliance With Laws, Policies and Regulations. Until the Distribution
Date, VMware shall comply with the significant financial accounting and
reporting rules, policies and directives of Dell Technologies, as agreed to by
the


5



--------------------------------------------------------------------------------





companies’ respective chief accounting officers, and use reasonable efforts to
fulfill all timing and reporting requirements applicable to Dell Technologies’
Subsidiaries that are consolidated with Dell Technologies for financial
statement purposes. VMware shall comply with all financial accounting and
reporting rules and policies, and fulfill all timing and reporting requirements,
under applicable federal securities laws and NYSE rules. VMware shall not be
deemed to be in breach of its obligations set forth in this provision to the
extent that VMware is unable to comply with such obligations as a result of the
actions or inactions of Dell Technologies.
(f)    Identity of Personnel Performing the Annual Audit and Quarterly Reviews.
Until the Distribution Date and thereafter to the extent such information and
cooperation is necessary for the preparation of financial statements or
completing a financial statements audit, VMware shall authorize VMware’s
Auditors to make available to Dell Technologies’ Auditors both the personnel who
performed or will perform the annual audits and quarterly reviews of VMware and
work papers related to the annual audits and quarterly reviews of VMware, in all
cases within a reasonable time prior to VMware’s Auditors’ opinion date, so that
Dell Technologies’ Auditors are able to perform the procedures they consider
necessary to take responsibility for the work of VMware’s Auditors as it relates
to Dell Technologies’ Auditors’ report on Dell Technologies’ financial
statements, all within sufficient time to enable Dell Technologies to meet its
timetable for the printing, filing and public dissemination of Dell
Technologies’ annual and quarterly statements. Similarly, Dell Technologies
shall authorize Dell Technologies’ Auditors to make available to VMware’s
Auditors both the personnel who performed or will perform the annual audits and
quarterly reviews of Dell Technologies and work papers related to the annual
audits and quarterly reviews of Dell Technologies, in all cases within a
reasonable time prior to Dell Technologies’ Auditors’ opinion date, so that
VMware’s Auditors are able to perform the procedures they consider necessary to
take responsibility for the work of Dell Technologies’ Auditors as it relates to
VMware’s Auditors’ report on VMware’s statements, all within sufficient time to
enable VMware to meet its timetable for the printing, filing and public
dissemination of VMware’s annual and quarterly financial statements.
(g)    Access to Books and Records. Until the Distribution Date and thereafter
to the extent such information and cooperation is necessary for the preparation
of financial statements or completing a financial statements audit, all
governmental audits are complete and the applicable statute of limitations for
tax matters has expired, VMware shall provide Dell Technologies’ internal
auditors, counsel and other designated representatives of Dell Technologies
access during normal business hours to (i) the premises of VMware and all
Information (and duplicating rights) within the knowledge, possession or control
of VMware and (ii) the officers and employees of VMware, so that Dell
Technologies may conduct reasonable audits relating to the financial statements
provided by VMware pursuant hereto as well as to the internal accounting
controls and operations of VMware. Similarly, Dell Technologies shall provide
VMware’s internal auditors, counsel and other designated representatives of
VMware access during normal business hours to (x) the premises of Dell
Technologies and its Subsidiaries and all Information (and duplicating rights
with respect thereto)


6



--------------------------------------------------------------------------------





within the knowledge, possession or control of Dell Technologies and its
Subsidiaries and (y) the officers and employees of Dell Technologies and its
Subsidiaries, so that VMware may conduct reasonable audits relating to the
financial statements provided by Dell Technologies pursuant hereto as well as to
the internal accounting controls and operations of Dell Technologies and its
Subsidiaries.
(h)    Notice of Change in Accounting Principles. Until the Distribution Date
and thereafter if a change in accounting principles by a Party hereto would
affect the historical financial statements of the other Party, neither Party
shall make or adopt any significant changes in its accounting estimates or
accounting principles without first consulting with the other Party, and if
requested by the other Party, such Party’s independent public accountants with
respect thereto. Dell Technologies shall give VMware as much prior notice as
reasonably practical of any proposed determination of, or any significant
changes in, its accounting estimates or accounting principles. Dell Technologies
will consult with VMware and, if requested by VMware, Dell Technologies will
consult with VMware’s independent public accountants with respect thereto.
VMware shall give Dell Technologies as much prior notice as reasonably practical
of any proposed determination of, or any significant changes in, its accounting
estimates or accounting principles. VMware will consult with Dell Technologies
and, if requested by Dell Technologies, VMware will consult with Dell
Technologies’ independent public accountants with respect thereto.
(i)    Conflict With Third-Party Agreements. Nothing in Section 2.2 or this
Section 2.3 shall require VMware to violate any agreement with any third party
regarding the confidentiality of confidential and proprietary information
relating to that third party or its business; provided, however, that in the
event that VMware is required under Section 2.2 or this Section 2.3 to disclose
any such Information, VMware shall use its reasonable best efforts to seek to
obtain such third party’s consent to the disclosure of such information.
Section 2.4    Confidentiality.
(a)    “Confidential Information” means non-public technical, business and other
information and materials that may be disclosed or otherwise made available by
one party (“Discloser”) (whether directly or indirectly by an affiliate) to the
other Party (whether directly or indirectly to an affiliate) (“Recipient”), in
any form, that are:
(i)    marked or identified as confidential or proprietary at the time of
disclosure; or
(ii)    (A) provided under circumstances reasonably indicating their
confidentiality and (B) would typically be treated by the Recipient as
Confidential.
(b)    Responsibilities Regarding Confidential Information. Recipient will:


7



--------------------------------------------------------------------------------





(i)    hold Discloser’s Confidential Information in confidence and not disclose
such Confidential Information to any third
party;
(ii)    not use Discloser’s Confidential Information for any purpose except for
the Purpose; and
(iii)    take reasonable precautions (at least equivalent to those Recipient
takes with respect to its own similar information) to prevent unauthorized
disclosure or use of Discloser’s Confidential Information and will maintain
source code in strict confidence for perpetuity.
(c)    Representatives. Recipient may only disclose Discloser’s Confidential
Information to its own employees, consultants, affiliates and advisors who
reasonably require it to carry out their function in connection with the Purpose
and have agreed in writing to terms at least as protective as those set forth in
this Agreement (“Representatives”). Recipient is responsible for any acts or
omissions of its Representatives that, if taken by Recipient, would constitute a
breach of this Agreement.
(d)    Exceptions and Clarifications.
(i)    Recipient’s obligations under this Agreement will not apply to any
Confidential Information to the extent it:
(A)    is now, or subsequently becomes, generally available through no wrongful
act or omission of Recipient or its Representatives;
(B)    was, before receipt from Discloser, or becomes rightfully known to
Recipient without confidentiality restrictions through disclosure from a source
other than Discloser that does not owe a duty of confidentiality to Discloser
with respect to such Confidential Information; or
(C)    is independently developed by Recipient without using any Confidential
Information of Discloser.
(ii)    Recipient may disclose Discloser’s Confidential Information to the
extent required by law or regulation. Recipient will give Discloser reasonable
advance notice of any such required disclosure and will limit the scope of such
disclosure to the minimum required by the law or regulation.
(iii)    Nothing in this Agreement will restrict or limit the right of Recipient
to assign personnel for any purpose or to independently develop, offer or
otherwise deal in products or services competitive with those of Discloser
without using Discloser’s Confidential Information.
(iv)    All Confidential Information disclosed under this Agreement will remain
the property of Discloser. No license or right under any intellectual property
right is granted under this Agreement or by any disclosure of Confidential
Information except as expressly stated in this Agreement.


8



--------------------------------------------------------------------------------





(e)    Warranty. Discloser warrants that it has the right to disclose
Confidential Information but makes no other warranties, express or implied.
CONFIDENTIAL INFORMATION IS PROVIDED ON AN “AS IS” BASIS.
(f)    Non-Disclosure Period. Regardless of any expiration or termination of
this Agreement, Recipient must meet its obligations with respect to Confidential
Information under this Agreement for five years after receipt of that
Confidential Information (except for source code, which must be kept in
confidence for perpetuity). Upon written request of the Discloser, Recipient
will promptly return to Discloser or destroy (or in the case of electronic data,
use commercially reasonable efforts to delete or render practicably inaccessible
by recipient) Confidential Information of Discloser.
Section 2.5    Privileged Matters.
(a)    Dell Technologies and VMware agree that their respective rights and
obligations to maintain, preserve, assert or waive any or all privileges
belonging to either corporation or their Subsidiaries with respect to the VMware
Business or the business of Dell Technologies, including but not limited to the
attorney-client and work product privileges (collectively, “Privileges”), shall
be governed by the provisions of this Section 2.5. With respect to Privileged
Information of Dell Technologies (as defined below), Dell Technologies shall
have sole authority in perpetuity to determine whether to assert or waive any or
all Privileges, and VMware shall take no action (nor permit any of its
Subsidiaries to take action) without the prior written consent of Dell
Technologies that could result in any waiver of any Privilege that could be
asserted by Dell Technologies or any of its Subsidiaries under applicable law
and this Agreement. With respect to Privileged Information of VMware (as defined
below) VMware shall have sole authority in perpetuity to determine whether to
assert or waive any or all Privileges, and Dell Technologies shall take no
action (nor permit any of its Subsidiaries to take action) without the prior
written consent of VMware that could result in any waiver of any Privilege that
could be asserted by VMware or any of its Subsidiaries under applicable law and
this Agreement. The rights and obligations created by this Section 2.5 shall
apply to all Information as to which Dell Technologies or VMware or their
respective Subsidiaries would be entitled to assert or has asserted a Privilege
without regard to the effect, if any, of the Distribution (“Privileged
Information”). Privileged Information of Dell Technologies includes but is not
limited to (i) any and all Information regarding the business of Dell
Technologies and its Subsidiaries (other than Information regarding the VMware
Business;), whether or not it is in the possession of VMware or any of its
Subsidiaries; (ii) all communications subject to a Privilege between counsel for
Dell Technologies (including in-house counsel) and any person who, at the time
of the communication, was an employee of Dell Technologies, regardless of
whether such employee is or becomes an employee of VMware or any of its
Subsidiaries and (iii) all Information that refers or relates to Privileged
Information of Dell Technologies. Privileged Information of VMware includes but
is not limited to (x) any and all Information regarding the VMware Business,
whether or not it is in the possession of Dell Technologies or any of its
Subsidiaries; (y) all communications subject to a Privilege occurring between
counsel for the VMware Business (including in-house counsel) and


9



--------------------------------------------------------------------------------





any person who, at the time of the communication, was an employee of VMware,
regardless of whether such employee was, is or becomes an employee of Dell
Technologies or any of its Subsidiaries (other than VMware and its Subsidiaries)
and (z) all Information that refers or relates to Privileged Information of
VMware.
(b)    Upon receipt by Dell Technologies or VMware, as the case may be, of any
subpoena, discovery or other request from any third party that actually or
arguably calls for the production or disclosure of Privileged Information of the
other or if Dell Technologies or VMware, as the case may be, obtains knowledge
that any current or former employee of Dell Technologies or VMware, as the case
may be, has received any subpoena, discovery or other request from any third
party that actually or arguably calls for the production or disclosure of
Privileged Information of the other, Dell Technologies or VMware, as the case
may be, shall promptly notify the other of the existence of the request and
shall provide the other a reasonable opportunity to review the Information and
to assert any rights it may have under this Section 2.5 or otherwise to prevent
the production or disclosure of Privileged Information. Dell Technologies or
VMware, as the case may be, will not produce or disclose to any third party any
of the other’s Privileged Information under this Section 2.5 unless (i) the
other has provided its express written consent to such production or disclosure
or (ii) a court of competent jurisdiction has entered an order not subject to
interlocutory appeal or review finding that the Information is not entitled to
protection from disclosure under any applicable privilege, doctrine or rule.
(c)    The access to Information, witnesses and individuals being granted
pursuant to Section 2.2 and Section 2.3 and the disclosure to VMware and Dell
Technologies of Privileged Information relating to the VMware Business or the
business of Dell Technologies pursuant to this Agreement shall not be asserted
by Dell Technologies or VMware to constitute, or otherwise deemed, a waiver of
any Privilege that has been or may be asserted under this Section 2.5 or
otherwise. Nothing in this Agreement shall operate to reduce, minimize or
condition the rights granted to Dell Technologies and VMware in, or the
obligations imposed upon Dell Technologies and VMware by, this Section 2.5.
Section 2.6    Future Litigation and Other Proceedings. In the event that VMware
(or any of its Subsidiaries or any of its or their respective officers or
directors) or Dell Technologies (or any of its Subsidiaries or any of its or
their respective officers or directors) at any time after the date hereof
initiates or becomes subject to any litigation or other proceedings before any
Governmental Authority with respect to which the Parties have no prior
agreements (as to indemnification or otherwise), the Party (and its Subsidiaries
and its and their respective officers and directors) that has not initiated and
is not subject to such litigation or other proceedings shall comply, at the
other Party’s expense, with any reasonable requests by the other Party for
assistance in connection with such litigation or other proceedings (including by
way of provision of information and making available of associates or employees
as witnesses). In the event that VMware (or any of its Subsidiaries or any of
its or their respective officers or directors) and Dell Technologies (or any of
its Subsidiaries or any of its or their respective officers or directors) at any
time after the date hereof initiate or become subject to any litigation or


10



--------------------------------------------------------------------------------





other proceedings before any Governmental Authority with respect to which the
Parties have no prior agreements (as to indemnification or otherwise), each
Party (and its officers and directors) shall, at their own expense, coordinate
their strategies and actions with respect to such litigation or other
proceedings to the extent such coordination would not be detrimental to their
respective interests and shall comply, at the expense of the requesting Party,
with any reasonable requests of the other Party for assistance in connection
therewith (including by way of provision of information and making available of
employees as witnesses).
Section 2.7    Mail and other Communications. Each of Dell Technologies and
VMware may receive mail, facsimiles, packages and other communications properly
belonging to the other. Accordingly, each of Dell Technologies and VMware
authorizes the other to receive and open all mail, telegrams, packages and other
communications received by it and not unambiguously intended for the other Party
or any of the other Party’s officers or directors, and to retain the same to the
extent that they relate to the business of the receiving Party or, to the extent
that they do not relate to the business of the receiving Party, the receiving
Party shall promptly deliver such mail, telegrams, packages or other
communications, including, without limitation, notices of any liens or
encumbrances on any asset transferred to VMware in connection with its
separation from EMC, (or, in case the same relate to both businesses, copies
thereof) to the other Party as provided for in Section 6.5. The provisions of
this Section 2.7 are not intended to, and shall not, be deemed to constitute (a)
an authorization by either Dell Technologies or VMware to permit the other to
accept service of process on its behalf and neither Party is or shall be deemed
to be the agent of the other for service of process purposes or (b) a waiver of
any Privilege with respect to Privileged Information contained in such mail,
telegrams, packages or other communications.
Section 2.8    Payment of Expenses. Except as otherwise provided in this
Agreement, the Inter-Company Agreements or any other agreement between the
Parties relating to the Distribution, (a) all costs and expenses of the Parties
hereto in connection with the Distribution shall be paid by VMware and (b) all
costs and expenses of the Parties hereto in connection with any matter not
relating to the Distribution shall be paid by the Party which incurs such costs
or expenses. Notwithstanding the foregoing, VMware and Dell Technologies shall
each be responsible for their own internal fees, costs and expenses (e.g.,
salaries of personnel) incurred in connection with the Distribution.
Section 2.9    Dispute Resolution.
(a)    Any dispute, controversy or claim arising out of or relating to this
Agreement or the Inter-Company Agreements, other than the Tax Sharing Agreement,
or the breach, termination or validity thereof (“Dispute”) which arises between
the Parties shall first be negotiated between appropriate senior executives of
each Party who shall have the authority to resolve the matter. Such executives
shall meet to attempt in good faith to negotiate a resolution of the Dispute
prior to pursuing other available remedies, within ten (10) days of receipt by a
Party of notice of a Dispute, which date of receipt shall be referred to herein
as the “Dispute Resolution


11



--------------------------------------------------------------------------------





Commencement Date.” Discussions and correspondence relating to trying to resolve
such Dispute shall be treated as Confidential Information and Privileged
Information of each of Dell Technologies and VMware developed for the purpose of
settlement and shall be exempt from discovery or production and shall not be
admissible in any subsequent proceeding between the Parties.
(b)    If the senior executives are unable to resolve the Dispute within sixty
(60) days from the Dispute Resolution Commencement Date, then, the Dispute will
be submitted to the boards of directors of Dell Technologies and VMware.
Representatives of each board of directors shall meet as soon as practicable to
attempt in good faith to negotiate a resolution of the Dispute.
(c)    If the representatives of the two boards of directors are unable to
resolve the Dispute within one hundred twenty (120) days from the Dispute
Resolution Commencement Date, on the request of any Party, the Dispute will be
mediated by a mediator appointed pursuant to the mediation rules of the American
Arbitration Association. Both Parties will share the administrative costs of the
mediation and the mediator’s fees and expenses equally, and each Party shall
bear all of its other costs and expenses related to the mediation, including but
not limited to attorney’s fees, witness fees, and travel expenses. The mediation
shall take place in Santa Clara County, California or in whatever alternative
forum on which the Parties may agree.
(d)    If the Parties cannot resolve any Dispute through mediation within
forty-five days of the appointment of the mediator (or the earlier withdrawal
thereof), each Party shall be entitled to seek relief in a court of competent
jurisdiction.
Unless otherwise agreed in writing, the Parties will continue to provide service
and honor all other commitments under this Agreement and each Inter-Company
Agreement during the course of dispute resolution pursuant to the provisions of
this Section 2.10 with respect to all matters not subject to such dispute,
controversy or claim.
Section 2.10    Consent of Holders of Class B Common Stock.
(a)    Prior to the first date on which members of the Dell Technologies Group
cease to beneficially own twenty percent (20%) or more of the aggregate number
of shares of the then outstanding Common Stock, the prior affirmative vote of
the holders of a majority of the outstanding shares of the Class B common stock,
voting separately as a class, shall be required to authorize VMware to (and (in
the case of clauses (iii) through (v) below) authorize or permit any Subsidiary
of VMware to):
(i)    adopt or implement any stockholder rights plan or similar takeover
defense measure;
(ii)    consolidate or merge with or into any Person;
(iii)    permit any Subsidiary of VMware to consolidate or merge with or into
any Person (other than (1) a consolidation or merger of a Wholly-Owned
Subsidiary with or into VMware or with or into another Wholly-Owned Subsidiary
or (2) in connection with a Permitted Acquisition);


12



--------------------------------------------------------------------------------





(iv)    directly or indirectly acquire Stock, Stock Equivalents or assets, other
than capital assets,(including, without limitation, any business or operating
unit) of any Person (other than VMware or its Subsidiaries), in each case in a
single transaction, or series of related transactions, involving consideration
(whether in cash, securities, assets or otherwise, and including Indebtedness
assumed by VMware or any of its Subsidiaries and Indebtedness of any entity so
acquired) paid or delivered by VMware and its Subsidiaries in excess of
$100,000,000; provided, however, this Section 2.10(a)(iv) shall not require the
vote of the holders of Class B common stock in connection with acquisitions of
securities pursuant to portfolio investment decisions in the ordinary course of
business or transactions to which VMware and one or more Wholly-Owned
Subsidiaries are the only parties;
(v)     issue any Stock or any Stock Equivalents, except (1) the issuance of
shares of Stock of a Wholly-Owned Subsidiary of VMware to VMware or another
Wholly-Owned Subsidiary of VMware or (2) the issuance of shares of Class A
common stock or options or other rights to purchase Class A common stock
pursuant to employee benefit plans or dividend reinvestment plans approved by
the board of directors of VMware (provided, however, that notwithstanding the
provision of this clause (2), the prior affirmative vote of the holders of a
majority of the outstanding shares of the Class B common stock, voting
separately as a class, shall be required to authorize VMware to finally
determine the aggregate size of its annual equity grants);
(vi)     dissolve, liquidate or wind up VMware;
(vii)    declare dividends on any class or series of the capital stock of
VMware;
(viii)    enter into any arrangement or agreement with any Person which the
board of directors of VMware determines to be on terms exclusionary to EMC or
that are exclusive to such Person, where such Person is offering or proposes to
offer products or services that are substantially equivalent to products and
services offered by EMC; and
(ix)     alter, amend, terminate or repeal, or adopt any provision inconsistent
with, in each case whether directly or indirectly, or by merger, consolidation
or otherwise, Article V or VI or Sections A, C through G or J of Article VII of
the Certificate of Incorporation of VMware or Sections 2.2, 2.8(D), 2.11,
3.2(A), 3.2(C), 3.9 or 3.11 of the Amended and Restated Bylaws of VMware.
(b)    VMware shall not undertake any action or conduct that would have the
effect of indirectly engaging VMware in activities that the provisions of this
Section 2.10 would otherwise prohibit.
Section 2.11    Governmental Approvals. To the extent that any of the
transactions contemplated by this Agreement requires any Governmental Approvals,
the Parties will use their reasonable best efforts to obtain any such
Governmental Approvals.
Section 2.12    Rules of Engagement. VMware's Rules of Engagement with Storage,
Server and Infrastructure Software Vendors (the “Rules of Engagement”) in


13



--------------------------------------------------------------------------------





effect as of the date hereof are attached as Exhibit A hereto. VMware has
conducted the VMware Business in accordance with the Rules of Engagement since
January 2004 and will continue to conduct the VMware Business in accordance with
the Rules of Engagement unless the Rules of Engagement are modified by the board
of directors of VMware, at which time VMware will conduct the VMware Business
according to the modified rules.
Section 2.13    Compliance with Legal Policies.
(a)    For so long as a Party is providing legal services under the
Administrative Services Agreement, the other Party shall comply with all
policies and directives identified by the providing Party as critical to legal
and regulatory compliance; provided, however, that nothing contained herein
shall preclude modifications to such policies or directives as shall, in the
opinion of counsel to VMware or Dell Technologies, be necessary or desirable to
comply with then applicable law. Until the Distribution Date, VMware shall not
adopt policies or directives relating to legal or regulatory compliance that are
inconsistent with the policies and directives identified by Dell Technologies as
critical to legal and regulatory compliance.
(b)    For so long as a Party is providing services under the Administrative
Services Agreement, it will take reasonable steps to assure that the employees
providing such services comply with all policies and directives identified by
the other Party as critical to legal and regulatory compliance that are
applicable to such employees.
Section 2.14    Guarantees. Each Party agrees that it will not renew or extend
any lease, contract or agreement guaranteed by the other Party without the
consent of the guaranteeing Party.
Section 2.15    Payment / Settlement of Intercompany Transactions. Both Parties
and their subsidiaries have the intent, right and ability to apply right of
offset to amounts owed to or from each of the parties through a net settlement
process.  The net settlement will take place in accordance with the mutually
agreed upon process that will define the timing and specific transactions to be
settled.
Section 2.16    Reporting of Certain Third-Party Transactions. On or before the
30th calendar day following the end of each VMware fiscal year, VMware shall
provide to Dell Technologies a list, in writing, of each transaction entered
into by VMware during such completed fiscal year in which VMware agreed to sell
products or services to any third party on the basis of prices better than
the prices at which VMware sold the equivalent products or services to Dell
Technologies during such fiscal year for internal use or for hosting services,
but not for resale as standalone products or bundled with any Dell Technologies
or third-party products. The foregoing list also shall identify, for each such
transaction, the (1) customer, (2) transaction date, (3) transaction amount (in
U.S. dollars or other applicable currency) and (4) percentage or amount of
discount from VMware’s then-current applicable list price to the extent better
than that offered by VMware to Dell Technologies.


14



--------------------------------------------------------------------------------





ARTICLE III
REGISTRATION RIGHTS
Section 3.1    Demand Registration.
(a)    The Holders shall have the right to request in writing (a “Request”)
(which request shall specify the Registrable Securities intended to be disposed
of by such Holders and the intended method of distribution thereof, including in
a Rule 415 Offering, if VMware is then eligible to register such Registrable
Securities on Form S-3 (or a successor form) for such offering) that VMware
register such portion of such Holders’ Registrable Securities as shall be
specified in the Request (a “Demand Registration”) by filing with the
Commission, as soon as practicable thereafter, but not later than the 45th day
(or the 75th day if the applicable registration form is other than Form S-3)
after the receipt of such a Request by VMware, a registration statement (a
“Demand Registration Statement”) covering such Registrable Securities, and
VMware shall use its reasonable best efforts to have such Demand Registration
Statement become effective with the Commission concurrently with filing or as
soon as practicable thereafter, but in no event later than the 90th day (or the
105th day if the applicable registration form is other than Form S-3) after the
receipt of such a Request, and, subject to Section 3.4, to keep such Demand
Registration Statement Continuously Effective for a period of at least
twenty-four (24) months, in the case of a Rule 415 Offering, or, in all other
cases, for a period of at least 180 days following the date on which such Demand
Registration Statement is declared effective (or for such shorter period which
will terminate when all of the Registrable Securities covered by such Demand
Registration Statement shall have been sold pursuant thereto), including, if
necessary, by filing with the Commission a post-effective amendment or a
supplement to the Demand Registration Statement or the related prospectus or any
document incorporated therein by reference or by filing any other required
document or otherwise supplementing or amending the Demand Registration
Statement, if required by the rules, regulations or instructions applicable to
the registration form used by VMware for such Demand Registration Statement or
by the Securities Act, the Exchange Act, any state securities or blue sky laws,
or any rules and regulations thereunder; provided, however, that such period
during which the Demand Registration Statement shall remain Continuously
Effective shall, in the case of an Underwritten Offering, and subject to Section
3.4, be extended for such period (if any) as the underwriters shall reasonably
require, including to satisfy, in the judgment of counsel to the underwriters,
any prospectus delivery requirements imposed by applicable law.
(b)    VMware shall not be obligated to effect more than two (2) Demand
Registrations in any calendar year. For purposes of the preceding sentence, a
Demand Registration shall not be deemed to have been effected (and, therefore,
not requested for purposes of paragraph (a) above), (i) unless a Demand
Registration Statement with respect thereto has become effective, (ii) if after
such Demand Registration Statement has become effective, the offer, sale or
distribution of Registrable Securities thereunder is prevented by any stop
order, injunction or other order or requirement of the Commission or other
governmental agency or court for any reason not attributable to any Holder and
such effect is not thereafter eliminated or (iii) if the


15



--------------------------------------------------------------------------------





conditions to closing specified in the purchase agreement or underwriting
agreement entered into in connection with such registration are not satisfied or
waived other than by reason of a failure on the part of any Holder. If VMware
shall have complied with its obligations under this ARTICLE III, a right to a
Demand Registration pursuant to this Section 3.1 shall be deemed to have been
satisfied upon the earlier of (x) the date as of which all of the Registrable
Securities included therein shall have been sold to the underwriters or
distributed pursuant to the Demand Registration Statement and (y) the date as of
which such Demand Registration Statement shall have been effective for an
aggregate period of at least twenty-four (24) months, in the case of a Rule 415
Offering, or, in all other cases, for a period of at least 180 days following
the effectiveness of such Demand Registration Statement.
(c)    Any request made pursuant to this Section 3.1 shall be addressed to the
attention of the secretary of VMware, and shall specify the number of
Registrable Securities to be registered (which shall be not less than the lesser
of (x) 5% of the total number of Registrable Securities outstanding or (y) the
remaining balance of the Registrable Securities then held by the Holders).
(d)    VMware may not include in a Demand Registration pursuant to Section 3.1
hereof shares of VMware Capital Stock for the account of VMware or any
Subsidiary of VMware, but, if and to the extent required by a contractual
obligation, may, subject to compliance with Section 3.1(e), include shares of
VMware Capital Stock for the account of any other Person who holds shares of
VMware Capital Stock entitled to be included therein; provided, however, that if
the Underwriters’ Representative of any offering described in this Section 3.1
shall have informed VMware in writing that in its judgment there is a Maximum
Number of shares of VMware Capital Stock that all Holders and any other Persons
desiring to participate in such Demand Registration may include in such
offering, then VMware shall include in such Demand Registration all Registrable
Securities requested to be included in such registration by the Holders together
with up to such additional number of shares of VMware Capital Stock that any
other Persons entitled to participate in such registration desire to include in
such registration up to the Maximum Number that the Underwriters’ Representative
has informed VMware may be included in such registration without materially and
adversely affecting the success or pricing of such offering; provided, however,
that the number of shares of VMware Capital Stock to be offered for the account
of all such other Persons participating in such registration shall be reduced in
a manner determined by VMware in its sole discretion.
(e)    No Holder may participate in any Underwritten Offering under Section 3.1
hereof and no other Person shall be permitted to participate in any such
offering pursuant to Section 3.1 hereof unless it completes and executes all
customary questionnaires, powers of attorney, custody agreements, underwriting
agreements and other customary documents required under the customary terms of
such underwriting arrangements. In connection with any Underwritten Offering
under Section 3.1 hereof, each participating Holder and VMware and, except in
the case of a Rule 415 Offering hereof, each other Person shall be a party to
the underwriting agreement with the underwriters and may be required to make
certain customary representations and


16



--------------------------------------------------------------------------------





warranties and provide certain customary indemnifications for the benefits of
the underwriters; provided, however, that the Holders shall not be required to
make representations and warranties with respect to VMware or their business and
operations and shall not be required to agree to any indemnity or contribution
provisions less favorable to them than as are set forth herein.
Section 3.2    Piggyback Registration.
(a)    In the event that VMware at any time proposes to register any of its
VMware Capital Stock, any other of its equity securities or securities
convertible into or exchangeable for its equity securities (collectively,
including VMware Capital Stock, “Other Securities”) under the Securities Act,
either in connection with a primary offering for cash for the account of VMware,
a secondary offering or a combined primary and secondary offering, VMware will
each time it intends to effect such a registration, give written notice (a
“Company Notice”) to all Holders of Registrable Securities at least ten (10)
business days prior to the initial filing of a registration statement with the
Commission pertaining thereto, informing such Holders of its intent to file such
registration statement and of the Holders’ right to request the registration of
the Registrable Securities held by the Holders. Upon the written request of the
Holders made within seven (7) business days after any such Company Notice is
given (which request shall specify the Registrable Securities intended to be
disposed of by such Holder and the intended distribution thereof, provided,
however, if (i) the Registrable Securities intended to be disposed of are Class
A common stock and (ii) the applicable registration is intended to effect a
primary offering of Class A common stock for cash for the account of VMware,
such request shall specify only the Registrable Securities intended to be
disposed of by such Holder), VMware will use its reasonable best efforts to
effect the registration under the Securities Act of all Registrable Securities
which VMware has been so requested to register by the Holders to the extent
required to permit the disposition (in accordance with the intended methods of
distribution thereof or, in the case of a registration which is intended to
effect a primary offering for cash for the account of VMware, in accordance with
VMware’s intended method of distribution) of the Registrable Securities so
requested to be registered, including, if necessary, by filing with the
Commission a post-effective amendment or a supplement to the registration
statement filed by VMware or the related prospectus or any document incorporated
therein by reference or by filing any other required document or otherwise
supplementing or amending the registration statement filed by VMware, if
required by the rules, regulations or instructions applicable to the
registration form used by VMware for such registration statement or by the
Securities Act, any state securities or blue sky laws, or any rules and
regulations thereunder; provided, however, that if, at any time after giving
written notice of its intention to register any Other Securities and prior to
the Effective Date of the registration statement filed in connection with such
registration, VMware shall determine for any reason not to register or to delay
such registration of the Other Securities, VMware shall give written notice of
such determination to each Holder of Registrable Securities and, thereupon, (i)
in the case of a determination not to register, VMware shall be relieved of its
obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay the Registration Expenses
incurred in


17



--------------------------------------------------------------------------------





connection therewith or from VMware’s obligations with respect to any subsequent
registration) and (ii) in the case of a determination to delay such
registration, VMware shall be permitted to delay registration of any Registrable
Securities requested to be included in such registration statement for the same
period as the delay in registering such Other Securities.
(b)    If, in connection with a registration statement pursuant to this Section
3.2, the Underwriters’ Representative of the offering registered thereon shall
inform VMware in writing that in its opinion there is a Maximum Number of shares
of VMware Capital Stock that may be included therein and if such registration
statement relates to an offering initiated by VMware of Common Stock being
offered for the account of VMware, VMware shall include in such registration:
(i) first, the number of shares VMware proposes to offer (“Company Securities”),
(ii) second, up to the full number of Registrable Securities held by Holders of
Registrable Securities that are requested to be included in such registration
(Registrable Securities that are so held being sometimes referred to herein as
“Dell Technologies Securities”) to the extent necessary to reduce the respective
total number of shares of VMware Capital Stock requested to be included in such
offering to the Maximum Number recommended by such Underwriters’ Representative
(and in the event that such Underwriters’ Representative advises that less than
all of such Dell Technologies Securities may be included in such offering, the
Holders of Registrable Securities may withdraw their request for registration of
their Registrable Securities under this Section 3.2 and not less than 90 days
subsequent to the Effective Date of the registration statement for the
registration of such Other Securities request that such registration be effected
as a registration under Section 3.1 to the extent permitted thereunder) and
(iii) third, up to the full number of the Other Securities (other than Company
Securities), if any, in excess of the number of Company Securities and Dell
Technologies Securities to be sold in such offering to the extent necessary to
reduce the respective total number of shares of VMware Capital Stock requested
to be included in such offering to the Maximum Number recommended by such
Underwriters’ Representative (and, if such number is less than the full number
of such Other Securities, such number shall be allocated pro rata among the
holders of such Other Securities (other than Company Securities) on the basis of
the number of securities requested to be included therein by each such holder).
(c)    If, in connection with a registration statement pursuant to this Section
3.2, the Underwriters’ Representative of the offering registered thereon shall
inform VMware in writing that in its opinion there is a Maximum Number of shares
of VMware Capital Stock that may be included therein and if such registration
statement relates to an offering initiated by any Person other than VMware (the
“Other Holders”), VMware shall include in such registration the number of
securities (including Registrable Securities) that such underwriters advise can
be so sold without adversely affecting such offering, allocated pro rata among
the Other Holders and the Holders of Registrable Securities on the basis of the
number of securities (including Registrable Securities) requested to be included
therein by each Other Holder and Holder of Registrable Securities.


18



--------------------------------------------------------------------------------





(d)    No Holder may participate in any Underwritten Offering under this Section
3.2 and no other Person shall be permitted to participate in any such offering
pursuant to this Section 3.2 unless it completes and executes all customary
questionnaires, powers of attorney, custody agreements, underwriting agreements
and other customary documents required under the customary terms of such
underwriting arrangements. In connection with any Underwritten Offering under
this Section 3.2, each participating Holder and VMware and each such other
Person shall be a party to the underwriting agreement with the underwriters of
such offering and may be required to make certain customary representations and
warranties and provide certain customary indemnifications for the benefits of
the underwriters; provided, however, that the Holders shall not be required to
make representations and warranties with respect to VMware or their business and
operations and shall not be required to agree to any indemnity or contribution
provisions less favorable to them than as are set forth herein.
(e)    VMware shall not be required to effect any registration of Registrable
Securities under this Section 3.2 incidental to the registration of any of its
securities in connection with VMware’s issuance of registered shares of VMware
Capital Stock in mergers, acquisitions, reorganizations, exchange offers,
subscription offers, dividend reinvestment plans or stock option or other
executive or employee benefit or compensation plans.
(f)    The registration rights granted pursuant to the provisions of this
Section 3.2 shall be in addition to the registration rights granted pursuant to
Section 3.1. No registration of Registrable Securities effected under this
Section 3.2 shall relieve VMware of its obligation to effect a registration of
Registrable Securities pursuant to Section 3.1.
Section 3.3    Expenses. Except as provided herein, VMware shall pay all
Registration Expenses in connection with all registrations of Registrable
Securities. Notwithstanding the foregoing, each Holder of Registrable Securities
and VMware shall be responsible for its own internal administrative fees, costs
and expenses (including, but not limited to, salaries of personnel), which shall
not constitute Registration Expenses.
Section 3.4    Blackout Period. VMware shall be entitled to elect that a
registration statement not be usable, or that the filing thereof be delayed
beyond the time otherwise required, for a reasonable period of time (a “Blackout
Period”), if VMware reasonably determines in good faith that the registration
and distribution of Registrable Securities would interfere with any pending
material financing, merger, acquisition, consolidation, recapitalization,
corporate reorganization or any other material corporate development involving
VMware or any of its Subsidiaries or would require premature disclosure thereof
that would be detrimental to VMware, and VMware promptly gives the Holders of
Registrable Securities written notice of such determination, and if requested by
Holders and to the extent such action would not violate applicable law, VMware
will promptly deliver to the Holders a general statement of the reasons for such
postponement or restriction on use and to the extent practicable an
approximation of the anticipated delay, and promptly gives the Holders of
Registrable Securities written notice at the conclusion of such Blackout Period.
For the avoidance of doubt, the Parties agree that an


19



--------------------------------------------------------------------------------





election by VMware that a registration statement for the registration and
distribution of Registrable Securities shall not be usable, or shall be delayed,
during a Blackout Period shall not act to reduce the period during which such
registration statement shall remain effective pursuant to the terms of this
ARTICLE III.
Section 3.5    Selection of Underwriters. If any Rule 415 Offering or any
offering pursuant to a Demand Registration Statement is an Underwritten
Offering, Dell Technologies will select a managing underwriter or underwriters
to administer the offering, which managing underwriter shall be reasonably
satisfactory to VMware. VMware shall have the right to select a managing
underwriter or underwriters to administer any Underwritten Offering contemplated
by Section 3.2.
Section 3.6    Obligations of VMware. If and whenever VMware is required to
effect the registration of any Registrable Securities under the Securities Act
as provided in this ARTICLE III, VMware shall as promptly as practicable:
(a)    prepare, file and use its reasonable best efforts to cause to become
effective a registration statement under the Securities Act relating to the
Registrable Securities to be offered;
(b)    prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus (including any issuer free
writing prospectus required to be so filed) used in connection therewith as may
be necessary to keep such registration statement effective and to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities until the earlier of (i) such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition set forth in such registration statement and (ii) the
expiration of one hundred eighty (180) days after such registration statement
becomes effective; provided, however, that such one hundred eighty (180) day
period shall be extended for such number of days that equals the number of days
elapsing from (x) the date the written notice contemplated by paragraph (f)
below is given by VMware to (y) the date on which VMware delivers to Holders of
Registrable Securities the supplement or amendment contemplated by paragraph (f)
below;
(c)    furnish to Holders of Registrable Securities and to any underwriter of
such Registrable Securities such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus included in
such registration statement (including each preliminary prospectus, any summary
prospectus and any issuer free writing prospectus), in conformity with the
requirements of the Securities Act, such documents incorporated by reference in
such registration statement or prospectus, and such other documents, as Holders
of Registrable Securities or such underwriter may reasonably request, and a copy
of any and all transmittal letters or other correspondence to or received from
the Commission or any other governmental agency or self-regulatory body or other
body having jurisdiction (including any domestic or foreign securities exchange)
relating to such offering;


20



--------------------------------------------------------------------------------





(d)    use its reasonable best efforts to register or qualify all Registrable
Securities covered by such registration statement under the securities or blue
sky laws of such jurisdictions as the Holders of such Registrable Securities or
any underwriter to such Registrable Securities shall request, and use its
reasonable best efforts to obtain all appropriate registrations, permits and
consents in connection therewith, and do any and all other acts and things which
may be necessary or advisable to enable the Holders of Registrable Securities or
any such underwriter to consummate the disposition in such jurisdictions of its
Registrable Securities covered by such registration statement; provided,
however, that VMware shall not for any such purpose be required to qualify
generally to do business as a foreign corporation in any such jurisdiction
wherein it is not so qualified or to consent to general service of process in
any such jurisdiction;
(e)    (i) use its reasonable best efforts to furnish to each Holder of
Registrable Securities included in such registration (each, a “Selling Holder”)
and to any underwriter of such Registrable Securities an opinion of counsel for
VMware addressed to each Selling Holder and dated the date of the closing under
the underwriting agreement (if any) (or if such offering is not underwritten,
dated the Effective Date of the
registration statement) and (ii) use its reasonable best efforts to furnish to
each Selling Holder a “cold comfort” letter addressed to each Selling Holder and
signed by the independent public accountants who have audited the financial
statements of VMware included in such registration statement, in each such case
covering substantially the same matters with respect to such registration
statement (and the prospectus included therein) as are customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to
underwriters in underwritten public offerings of securities and such other
matters as the Selling Holders may reasonably request and, in the case of such
accountants’ letter, with respect to events subsequent to the date of such
financial statements;
(f)    as promptly as practicable, notify the Selling Holders in writing (i) at
any time when a prospectus or, prior to such time as a final prospectus is
available, an issuer free writing prospectus relating to a registration made
pursuant to Section 3.1 or Section 3.2 contains an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading due to the occurrence of any event and (ii)
of any request by the Commission or any other regulatory body or other body
having jurisdiction for any amendment of or supplement to any registration
statement or other document relating to such offering, and in either such case,
at the request of the Selling Holders prepare and furnish to the Selling Holders
a reasonable number of copies of a supplement to or an amendment of such
prospectus or, prior to such time as a final prospectus is available, such
issuer free writing prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they are made, not
misleading;


21



--------------------------------------------------------------------------------





(g)    if reasonably requested by the lead or managing underwriters, use its
reasonable best efforts to list all such Registrable Securities covered by such
registration on each securities exchange and automated inter-dealer quotation
system on which a class of common equity securities of VMware is then listed;
(h)    to the extent reasonably requested by the lead or managing underwriters,
send appropriate officers of VMware to attend any “road shows” scheduled in
connection with any such registration, with all out-of-pocket costs and expense
incurred by VMware or such officers in connection with such attendance to be
paid by VMware;
(i)    furnish or cause to be furnished for delivery in connection with the
closing of any offering of Registrable Securities pursuant to a registration
effected pursuant to Section 3.1 or Section 3.2 unlegended certificates
representing ownership of the Registrable Securities being sold in such
denominations as shall be requested by the Selling Holders or the underwriters;
and
(j)    use its reasonable best efforts to take all other reasonable and
customary steps typically taken by issuers to effect the registration and
disposition of such Registrable Securities as contemplated hereby.
Section 3.7    Obligations of Selling Holders. Each Selling Holder agrees by
having its securities treated as Registrable Securities hereunder that, upon
receipt of written notice from VMware specifying that the prospectus relating to
a registration made pursuant to Section 3.1 or Section 3.2 contains an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading due to the occurrence
of any event, such Selling Holder will forthwith discontinue disposition of
Registrable Securities until such Selling Holder is advised by VMware that the
use of the prospectus may be resumed and is furnished with a supplemented or
amended prospectus as contemplated by Section 3.6(f), and, if so directed by
VMware, such Selling Holder will deliver to VMware all copies of the prospectus
covering such Registrable Securities then in such Selling Holder’s possession at
the time of receipt of such notice.
Section 3.8    Underwriting; Due Diligence.
(a)    If requested by the underwriters for any Underwritten Offering of
Registrable Securities pursuant to a registration requested under this ARTICLE
III, VMware shall enter into an underwriting agreement in a form reasonably
satisfactory to VMware with such underwriters for such offering, which agreement
will contain such representations and warranties by VMware and such other terms
and provisions as are customarily contained in underwriting agreements with
respect to secondary distributions, including, without limitation,
indemnification and contribution provisions substantially to the effect and to
the extent provided in Section 3.9, and agreements as to the provision of
opinions of counsel and accountants’ letters to the effect and to the extent
provided in Section 3.6(e). The Selling Holders on whose behalf the Registrable
Securities are to be distributed by such underwriters shall be a party to any


22



--------------------------------------------------------------------------------





such underwriting agreement and the representations and warranties by, and the
other agreements on the part of, VMware to and for the benefit of such
underwriters, shall also be made to and for the benefit of such Selling Holders.
Such underwriting agreement shall also contain such representations and
warranties by such Selling Holders and such other terms and provisions as are
customarily contained in underwriting agreements with respect to secondary
distributions, including, without limitation, indemnification and contribution
provisions substantially to the effect and to the extent provided in Section
3.9.
(b)    In connection with the preparation and filing of each registration
statement registering Registrable Securities under the Securities Act pursuant
to this ARTICLE III, VMware shall give the Holders of such Registrable
Securities and the underwriters, if any, and their respective counsel and
accountants, such reasonable and customary access to its books and records and
such opportunities to discuss the business of VMware with its officers and the
independent public accountants who have certified the financial statements of
VMware as shall be necessary, in the opinion of such Holders and such
underwriters or their respective counsel, to conduct a reasonable investigation
within the meaning of the Securities Act; provided, however, that such Holders
and the underwriters and their respective counsel and accountants shall use
their reasonable best efforts to coordinate any such investigation of the books
and records of VMware and any such discussions with VMware’s officers and
accountants so that all such investigations occur at the same time and all such
discussions occur at the same time.
Section 3.9    Indemnification and Contribution.
(a)    In the case of each offering of Registrable Securities made pursuant to
this ARTICLE III, VMware agrees to indemnify and hold harmless, to the extent
permitted by law, each Selling Holder, each underwriter of Registrable
Securities so offered and each Person, if any, who controls any of the foregoing
Persons within the meaning of the Securities Act and the officers, directors,
affiliates, employees and agents of each of the foregoing, against any and all
Losses, joint or several, to which they or any of them may become subject, under
the Securities Act or otherwise, including any amount paid in settlement of any
litigation commenced or threatened, insofar as such Losses (or actions or
proceedings in respect thereof, whether or not such indemnified Person is a
party thereto) arise out of or are based upon any untrue statement by VMware or
alleged untrue statement by VMware of a material fact contained in the
registration statement (or in any preliminary or final prospectus included
therein or issuer free writing prospectus related thereto) or in any offering
memorandum or other offering document relating to the offering and sale of such
Registrable Securities prepared by VMware or at its direction, or any amendment
thereof or supplement thereto, or in any document incorporated by reference
therein, or any omission by VMware or alleged omission by VMware to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that VMware shall not be
liable to any Person in any such case to the extent that any such Loss arises
out of or relates to any untrue statement or alleged untrue statement, or any
omission, if such statement or omission shall have been made in reliance upon
and in conformity with information


23



--------------------------------------------------------------------------------





furnished to VMware in writing by or on behalf of such Selling Holder, any other
holder of securities whose securities are included in such registration
statement or any such underwriter, as the case may be, specifically for use in
the registration statement (or in any preliminary or final prospectus included
therein or issuer free writing prospectus related thereto), offering memorandum
or other offering document, or any amendment thereof or supplement thereto. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any Selling Holder or any other holder and shall survive
the transfer of such securities. The foregoing indemnity agreement is in
addition to any liability that VMware may otherwise have to each Selling Holder,
or other holder or underwriter of the Registrable Securities or any controlling
person of the foregoing and the officers, directors, affiliates, employees and
agents of each of the foregoing; provided, however, that, in the case of an
offering with respect to which a Selling Holder has designated the lead or
managing underwriters (or a Selling Holder is offering Registrable Securities
directly, without an underwriter), this indemnity does not apply to any Loss
arising out of or relating to any untrue statement or alleged untrue statement
or omission or alleged omission in any preliminary prospectus or offering
memorandum if a copy of a final prospectus or offering memorandum was not sent
or given by or on behalf of any underwriter (or such Selling Holder or other
holder, as the case may be) to such Person asserting such Loss at or prior to
the written confirmation of the sale of the Registrable Securities as required
by the Securities Act and such untrue statement or omission had been corrected
in such final prospectus or offering memorandum.
(b)    In the case of each offering made pursuant to this Agreement, each
Selling Holder, by exercising its registration rights hereunder, agrees to
indemnify and hold harmless, and to cause each underwriter of Registrable
Securities included in such offering to agree to indemnify and hold harmless to
the extent permitted by law, VMware, each other underwriter who participates in
such offering, each other Selling Holder or other holder with securities
included in such offering and in the case of an underwriter, such Selling Holder
or other holder, and each Person, if any, who controls any of the foregoing
within the meaning of the Securities Act and the officers, directors,
affiliates, employees and agents of each of the foregoing, against any and all
Losses, joint or several, to which they or any of them may become subject, under
the Securities Act or otherwise, including any amount paid in settlement of any
litigation commenced or threatened, insofar as such Losses (or actions or
proceedings in respect thereof, whether or not such indemnified Person is a
party thereto) arise out of or are based upon any untrue statement or alleged
untrue statement by such Selling Holder or underwriter, as the case may be, of a
material fact contained in the registration statement (or in any preliminary or
final prospectus included therein or issuer free writing prospectus related
thereto) or in any offering memorandum or other offering document relating to
the offering and sale of such Registrable Securities prepared by VMware or at
its direction, or any amendment thereof or supplement thereto, or in any
document incorporated by reference therein, or any omission by such Selling
Holder or underwriter, as the case may be, or alleged omission by such Selling
Holder or underwriter, as the case may be, to state therein a material fact
required to be stated therein or necessary to make the statements


24



--------------------------------------------------------------------------------





therein not misleading, but in each case only to the extent that such statement
or omission shall have been made in reliance on or in conformity with
information furnished to VMware in writing by or on behalf of such Selling
Holder or underwriter, as the case may be, specifically for use in such
registration statement (or in any preliminary or final prospectus included
therein or issuer free writing prospectus related thereto), offering memorandum
or other offering document or any amendment thereof or supplement thereto. The
foregoing indemnity is in addition to any liability which such Selling Holder or
underwriter, as the case may be, may otherwise have to VMware, or controlling
persons and the officers, directors, affiliates, employees, and agents of each
of the foregoing; provided, however, that, in the case of an offering made
pursuant to this Agreement with respect to which VMware has designated the lead
or managing underwriters (or VMware is offering securities directly, without an
underwriter), this indemnity does not apply to any Loss arising out of or based
upon any untrue statement or alleged untrue statement or omission or alleged
omission in any preliminary prospectus or offering memorandum if a copy of a
final prospectus or offering memorandum was not sent or given by or on behalf of
any underwriter (or VMware, as the case may be) to such Person asserting such
Loss at or prior to the written confirmation of the sale of the Registrable
Securities as required by the Securities Act and such untrue statement or
omission had been corrected in such final prospectus or offering memorandum.
(c)    Each party indemnified under paragraph (a) or (b) above shall, promptly
after receipt of notice of a claim or action against such indemnified party in
respect of which indemnity may be sought hereunder, notify the indemnifying
party in writing of the claim or action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have to an indemnified party on account of the indemnity agreement contained
in paragraph (a) or (b) above except to the extent that the indemnifying party
was actually prejudiced by such failure, and in no event shall such failure
relieve the indemnifying party from any other liability that it may have to such
indemnified party. If any such claim or action shall be brought against an
indemnified party, and it shall have notified the indemnifying party thereof,
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified party and indemnifying parties may exist in respect of
such claim, the indemnifying party shall be entitled to participate therein,
and, to the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense thereof with counsel satisfactory to
the indemnified party. After notice from the indemnifying party to the
indemnified party of its election to assume the defense of such claim or action,
the indemnifying party shall not be liable to the indemnified party under this
Section 3.9 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. Any indemnifying party against whom indemnity may be
sought under this Section 3.9 shall not be liable to indemnify an indemnified
party if such indemnified party settles such claim or action without the consent
of the indemnifying party. The indemnifying party may not agree to any
settlement of any such claim or action, other than solely for monetary damages
for which the indemnifying party


25



--------------------------------------------------------------------------------





shall be responsible hereunder, the result of which any remedy or relief shall
be applied to or against the indemnified party, without the prior written
consent of the indemnified party, which consent shall not be unreasonably
withheld. In any action hereunder as to which the indemnifying party has assumed
the defense thereof with counsel satisfactory to the indemnified party, the
indemnified party shall continue to be entitled to participate in the defense
thereof, with counsel of its own choice, but the indemnifying party shall not be
obligated hereunder to reimburse the indemnified party for the costs thereof.
(d)    If the indemnification provided for in this Section 3.9 shall for any
reason be unavailable (other than in accordance with its terms) to an
indemnified party in respect of any Loss referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such Loss (i) as between VMware and the Selling Holders on the one hand and
the underwriters on the other, in such proportion as shall be appropriate to
reflect the relative benefits received by VMware and the Selling Holders on the
one hand and the underwriters on the other hand or, if such allocation is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits but also the relative fault of VMware and the Selling
Holders on the one hand and the underwriters on the other with respect to the
statements or omissions which resulted in such Loss as well as any other
relevant equitable considerations and (ii) as between VMware on the one hand and
each Selling Holder on the other, in such proportion as is appropriate to
reflect the relative fault of VMware and of each Selling Holder in connection
with such statements or omissions as well as any other relevant equitable
considerations. The relative benefits received by VMware and the Selling Holders
on the one hand and the underwriters on the other shall be deemed to be in the
same proportion as the total proceeds from the offering (net of underwriting
discounts and commissions but before deducting expenses) received by VMware and
the Selling Holders bear to the total underwriting discounts and commissions
received by the underwriters, in each case as set forth in the table on the
cover page of the prospectus. The relative fault of VMware and the Selling
Holders on the one hand and of the underwriters on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by VMware and the Selling Holders or by the underwriters.
The relative fault of VMware on the one hand and of each Selling Holder on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission, but not by
reference to any indemnified party’s stock ownership in VMware. The amount paid
or payable by an indemnified party as a result of the Loss, or action in respect
thereof, referred to above in this paragraph (d) shall be deemed to include, for
purposes of this paragraph (d), any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. VMware and the Selling Holders agree that it would not be just
and equitable if contribution pursuant to this Section 3.9 were determined by


26



--------------------------------------------------------------------------------





pro rata allocation (even if the underwriters were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
(e)    Notwithstanding any other provision of this Section 3.9, the obligation
to indemnify or contribute shall be several, and not joint, among the Selling
Holders who furnished or failed to furnish the information in a registration
statement (or in any preliminary or final prospectus included therein or issuer
free writing prospectus related thereto) or in any offering memorandum or other
offering document relating to the offering and sale of Registrable Securities
that resulted in any Loss. The liability of each such Selling Holder shall be
limited to such Selling Holder’s proportionate amount of the aggregate gross
proceeds received by all such Selling Holders from the sale of such Registrable
Securities and shall not in any event exceed the gross proceeds received by such
Selling Holder from such sale.
(f)    Indemnification and contribution similar to that specified in the
preceding paragraphs of this Section 3.9 (with appropriate modifications) shall
be given by VMware, the Selling Holders and any underwriters with respect to any
required registration or other qualification of securities under any state law
or regulation or Governmental Authority.
(g)    The obligations of the parties under this Section 3.9 shall be in
addition to any liability which any party may otherwise have to any other party.
Section 3.10    Rule 144 and Form S-3. VMware shall use its reasonable best
efforts to ensure that the conditions to the availability of Rule 144 set forth
in paragraph (c) thereof shall be satisfied. Upon the request of any Holder of
Registrable Securities, VMware will deliver to such Holder a written statement
as to whether it has complied with such requirements. VMware further agrees to
use its reasonable best efforts to cause all conditions to the availability of
Form S-3 (or any successor form) under the Securities Act for the filing of
registration statements under this Agreement to be met.
Section 3.11    Holdback Agreement.
(a)    If so requested by the Underwriters’ Representative in connection with an
offering of securities covered by a registration statement filed by VMware,
whether or not Registrable Securities of the Holders are included therein, each
Holder shall agree not to effect any sale or distribution of the Shares,
including any sale under Rule 144, without the prior written consent of the
Underwriters’ Representative (otherwise than through the registered public
offering then being made), within seven (7) days prior to or ninety (90) days
(or such lesser period as the Underwriters’ Representative may permit) after the
Effective Date of the registration statement (or the commencement of the
offering to the public of such Registrable Securities in the case of Rule 415
Offerings). The Holders shall not be subject to the restrictions set forth in
this


27



--------------------------------------------------------------------------------





Section 3.11 for longer than an aggregate of ninety-seven (97) days during any
12-month period.
(b)    If so requested by the Underwriters’ Representative in connection with an
offering of any Registrable Securities, VMware shall agree not to effect any
sale or distribution of VMware Capital Stock, without the prior written consent
of the Underwriters’ Representative (otherwise than through the registered
public offering then being made or in connection with any acquisition or
business combination transaction and other than in connection with stock options
and employee benefit plans and compensation), within seven (7) days prior to or
ninety (90) days (or such lesser period as the Underwriters’ Representative may
permit) after the Effective Date of the registration statement (or the
commencement of the offering to the public of such Registrable Securities in the
case of Rule 415 Offerings) and shall use its reasonable best efforts to obtain
and enforce similar agreements from any other Persons if requested by the
Underwriters’ Representative; provided, however, that VMware or such Persons
shall not be subject to the restrictions set forth in this Section 3.11 for
longer than an aggregate of ninety-seven (97) days during any twelve (12) month
period.
(c)    Notwithstanding anything else in this Section 3.11 to the contrary, no
Holder shall be precluded from distributing to any or all of its stockholders
any or all of the Registrable Securities.
Section 3.12    Term. This ARTICLE III shall remain in effect until all
Registrable Securities held by Holders have been transferred by them to other
Persons.
ARTICLE IV
MUTUAL RELEASES; INDEMNIFICATION
Section 4.1    Release of Pre-IPO Date Claims.
(a)    VMware Release. Except as provided in Section 4.1(c), as of the IPO Date,
VMware does hereby, for itself and as agent for each member of the VMware Group,
remise, release and forever discharge the Dell Technologies Indemnitees from any
and all Liabilities whatsoever, whether at law or in equity (including any right
of contribution), whether arising under any contract or agreement, by operation
of law or otherwise, existing or arising from any past acts or events occurring
or failing to occur or alleged to have occurred or to have failed to occur or
any conditions existing or alleged to have existed on or before the IPO Date,
including in connection with the transactions and all other activities to
implement the IPO.
(b)    Dell Technologies Release. Except as provided in Section 4.1(c), as of
the IPO Date, Dell Technologies does hereby, for itself and as agent for each
member of the Dell Technologies Group, remise, release and forever discharge the
VMware Indemnitees from any and all Liabilities whatsoever, whether at law or in
equity (including any right of contribution), whether arising under any contract
or agreement, by operation of law or otherwise, existing or arising from any
past acts or events occurring or failing to occur or alleged to have occurred or
to have failed to occur or any conditions existing or alleged to have existed on
or before the IPO Date, including in connection with the transactions and all
other activities to implement the IPO.


28



--------------------------------------------------------------------------------





(c)    No Impairment. Nothing contained in Section 4.1(a) or Section 4.1(b)
shall limit or otherwise affect any Party's rights or obligations pursuant to or
contemplated by this Agreement or any Inter-Company Agreement, in each case in
accordance with its terms, including, without limitation, any obligations
relating to indemnification, including indemnification pursuant to Section 4.2
and Section 4.3, and any Insurance Proceeds under any of Dell Technologies’
Insurance Policies relating to the VMware Business which VMware is entitled to
be paid.
(d)    No Actions as to Released Pre-IPO Date Claims. VMware agrees, for itself
and as agent for each member of the VMware Group, not to make any claim or
demand, or commence any Action asserting any claim or demand, including any
claim of contribution or any indemnification, against Dell Technologies or any
member of the Dell Technologies Group, or any other Person released pursuant to
Section 4.1(a), with respect to any Liabilities released pursuant to Section
4.1(a). Dell Technologies agrees, for itself and as agent for each member of the
Dell Technologies Group, not to make any claim or demand, or commence any Action
asserting any claim or demand, including any claim of contribution or any
indemnification, against VMware or any member of the VMware Group, or any other
Person released pursuant to Section 4.1(b), with respect to any Liabilities
released pursuant to Section 4.1(b).
(e)    Further Instruments. At any time, at the request of any other Party, each
Party shall cause each member of its respective Dell Technologies Group or
VMware Group, as applicable, to execute and deliver releases reflecting the
provisions hereof.
Section 4.2    Indemnification by VMware. Except as otherwise provided in this
Agreement, VMware shall, for itself and as agent for each member of the VMware
Group, indemnify, defend (or, where applicable, pay the defense costs for) and
hold harmless the Dell Technologies Indemnitees from and against, and shall
reimburse such Dell Technologies Indemnitees with respect to, any and all Losses
that any third party seeks to impose upon the Dell Technologies Indemnitees, or
which are imposed upon the Dell Technologies Indemnitees, and that relate to,
arise or result from, whether prior to or following the IPO Date, any of the
following items (without duplication):
(a)    any VMware Liability;
(b)    any breach by VMware or any member of the VMware Group of this Agreement
or any of the Inter-Company Agreements; and
(c)    any Liabilities relating to, arising out of or resulting from any untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, with respect to all information (i)
contained in the IPO Registration Statement, any issuer free writing prospectus
or any preliminary, final or supplemental prospectus forming a part of the IPO
Registration Statement (other than information provided by Dell Technologies to
VMware specifically for inclusion in the IPO Registration Statement, any issuer
free writing prospectus or any preliminary, final or supplemental prospectus
forming a part of the IPO Registration Statement), (ii)


29



--------------------------------------------------------------------------------





contained in any public filings made by VMware with the Commission following the
IPO Date and (iii) provided by VMware to Dell Technologies specifically for
inclusion in Dell Technologies ' annual or quarterly reports following the IPO
Date to the extent (A) such information pertains to (x) VMware and the VMware
Group or (y) the VMware Business or (B) Dell Technologies has provided prior
written notice to VMware that such information will be included in one or more
annual or quarterly reports, specifying how such information will be presented,
and the information is included in such annual or quarterly reports, provided
that this sub-clause (B) shall not apply to the extent that any such Liability
arises out of or results from, or in connection with, any action or inaction of
any member of the Dell Technologies Group, including as a result of any
misstatement or omission of any information by any member of the Dell
Technologies Group to VMware.
(d)    In the event that any member of the VMware Group makes a payment to the
Dell Technologies Indemnitees hereunder, and any of the Dell Technologies
Indemnitees subsequently diminishes the Liability on account of which such
payment was made, either directly or through a third-party recovery (other than
a recovery indirectly from Dell Technologies), Dell Technologies will promptly
repay (or will procure an applicable Dell Technologies Indemnitee to promptly
repay) such member of the VMware Group the amount by which the payment made by
such member of the VMware Group exceeds the actual cost of the associated
indemnified Liability.
Section 4.3    Indemnification by Dell Technologies. Except as otherwise
provided in this Agreement, Dell Technologies shall, for itself and as agent for
each member of the Dell Technologies Group, indemnify, defend (or, where
applicable, pay the defense costs for) and hold harmless the VMware Indemnitees
from and against, and shall reimburse such VMware Indemnitee with respect to,
any and all Losses that any third party seeks to impose upon the VMware
Indemnitees, or which are imposed upon the VMware Indemnitees, and that relate
to, arise or result from, whether prior to or following the IPO Date, with any
of the following items (without duplication):
(a)    any Liability of the Dell Technologies Group and all Liabilities arising
out of the operation or conduct of the Dell Technologies Business (in each case
excluding the VMware Liabilities);
(b)    any breach by Dell Technologies or any member of the Dell Technologies
Group of this Agreement or any of the Inter-Company Agreements; and
(c)    any Liabilities relating to, arising out of or resulting from any untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, with respect to all information (i)
contained in the IPO Registration Statement, any issuer free writing prospectus
or any preliminary, final or supplemental prospectus forming a part of the IPO
Registration Statement provided by Dell Technologies specifically for inclusion
therein to the extent such information pertains to (x) Dell Technologies and the
Dell Technologies Group or (y) the Dell Technologies Business and (ii) provided
by Dell Technologies to VMware specifically for inclusion in VMware’s annual or
quarterly reports following the IPO Date to the extent


30



--------------------------------------------------------------------------------





(A) such information pertains to (x) Dell Technologies and the Dell Technologies
Group or (y) the Dell Technologies Business or (B) VMware has provided prior
written notice to Dell Technologies that such information will be included in
one or more annual or quarterly reports, specifying how such information will be
presented, and the information is included in such annual or quarterly reports,
provided that this sub-clause (B) shall not apply to the extent that any such
Liability arises out of or results from, or in connection with, any action or
inaction of any member of the VMware Group, including as a result of any
misstatement or omission of any information by any member of the VMware Group to
Dell Technologies.
(d)    In the event that any member of the Dell Technologies Group makes a
payment to the VMware Indemnitees hereunder, and any of the VMware Indemnitees
subsequently diminishes the Liability on account of which such payment was made,
either directly or through a third-party recovery (other than a recovery
indirectly from VMware), VMware will promptly repay (or will procure an
applicable VMware Indemnitee to promptly repay) such member of the Dell
Technologies Group the amount by which the payment made by such member of the
Dell Technologies Group exceeds the actual cost of the indemnified Liability.
Section 4.4    Ancillary Agreement Liabilities. Notwithstanding any other
provision in this Agreement to the contrary, any Liability specifically assumed
by, or allocated to, a Party in any of the Inter-Company Agreements shall be
governed exclusively by the terms of such Inter-Company Agreement.
Section 4.5    Other Agreements Evidencing Indemnification Obligations. Dell
Technologies hereby agrees to execute, for the benefit of any VMware Indemnitee,
such documents as may be reasonably requested by such VMware Indemnitee,
evidencing Dell Technologies’ agreement that the indemnification obligations of
Dell Technologies set forth in this Agreement inure to the benefit of and are
enforceable by such VMware Indemnitee. VMware hereby agrees to execute, for the
benefit of any Dell Technologies Indemnitee, such documents as may be reasonably
requested by such Dell Technologies Indemnitee, evidencing VMware's agreement
that the indemnification obligations of VMware set forth in this Agreement inure
to the benefit of and are enforceable by such Dell Technologies Indemnitee.
Section 4.6    Reductions for Insurance Proceeds and other Recoveries.
(a)    Insurance Proceeds. The amount that any Indemnifying Party is or may be
required to provide indemnification to or on behalf of any Indemnitee pursuant
to Section 4.2 or Section 4.3, as applicable, shall be reduced (retroactively or
prospectively) by any Insurance Proceeds or other amounts actually recovered
from third parties by or on behalf of such Indemnitee in respect of the related
Loss. The existence of a claim by an Indemnitee for monies from an insurer or
against a third party in respect of any indemnifiable Loss shall not, however,
delay any payment pursuant to the indemnification provisions contained herein
and otherwise determined to be due and owing by an Indemnifying Party. Rather,
the Indemnifying Party shall make payment in full of the amount determined to be
due and owing by it against an assignment by the Indemnitee to the Indemnifying
Party of the entire claim of the Indemnitee for Insurance


31



--------------------------------------------------------------------------------





Proceeds or against such third party. Notwithstanding any other provisions of
this Agreement, it is the intention of the Parties that no insurer or any other
third party shall be (i) entitled to a benefit it would not be entitled to
receive in the absence of the foregoing indemnification provisions, or (ii)
relieved of the responsibility to pay any claims for which it is obligated. If
an Indemnitee has received the payment required by this Agreement from an
Indemnifying Party in respect of any indemnifiable Loss and later receives
Insurance Proceeds or other amounts in respect of such indemnifiable Loss, then
such Indemnitee shall hold such Insurance Proceeds or other amounts in trust for
the benefit of the Indemnifying Party (or Indemnifying Parties) and shall pay to
the Indemnifying Party, as promptly as practicable after receipt, a sum equal to
the amount of such Insurance Proceeds or other amounts received, up to the
aggregate amount of any payments received from the Indemnifying Party pursuant
to this Agreement in respect of such indemnifiable Loss (or, if there is more
than one Indemnifying Party, the Indemnitee shall pay each Indemnifying Party,
its proportionate share (based on payments received from the Indemnifying
Parties) of such Insurance Proceeds).
(b)    Tax Cost/Tax Benefit. The amount that any Indemnifying Party is or may be
required to provide indemnification to or on behalf of any Indemnitee pursuant
to Section 4.2 or Section 4.3, as applicable, shall be (i) increased to take
account of any net Tax cost incurred by the Indemnitee arising from the receipt
or accrual of an indemnification payment hereunder (grossed up for such
increase) and (ii) reduced to take account of any net Tax benefit realized by
the Indemnitee arising from incurring or paying such loss or other liability. In
computing the amount of any such Tax cost or Tax benefit, the Indemnitee shall
be deemed to recognize all other items of income, gain, loss, deduction or
credit before recognizing any item arising from the receipt or accrual of any
indemnification payment hereunder or incurring or paying any indemnified Loss.
Any indemnification payment hereunder shall initially be made without regard to
this Section 4.6(b) and shall be increased or reduced to reflect any such net
Tax cost (including gross-up) or net Tax benefit only after the Indemnitee has
actually realized such cost or benefit. For purposes of this Agreement, an
Indemnitee shall be deemed to have “actually realized” a net Tax cost or a net
Tax benefit to the extent that, and at such time as, the amount of Taxes payable
by such Indemnitee is increased above or reduced below, as the case may be, the
amount of Taxes that such Indemnitee would be required to pay but for the
receipt or accrual of the indemnification payment or the incurrence or payment
of such Loss, as the case may be. The amount of any increase or reduction
hereunder shall be adjusted to reflect any Final Determination (as defined in
the Tax Sharing Agreement) with respect to the Indemnitee's liability for Taxes,
and payments between such indemnified parties to reflect such adjustment shall
be made if necessary. Notwithstanding any other provision of this Agreement, to
the extent permitted by applicable law, the Parties hereto agree that any
indemnity payment made hereunder shall be treated as a capital contribution or
dividend distribution, as the case may be, immediately prior to the IPO Date
and, accordingly, not includible in the taxable income of the recipient or
deductible by the payor.


32



--------------------------------------------------------------------------------





Section 4.7    Procedures for Defense, Settlement and Indemnification of the
Third Party Claims.
(a)    Notice of Claims. If an Indemnitee shall receive notice or otherwise
learn of the assertion by a Person (including any Governmental Authority) who is
not a member of the Dell Technologies Group or the VMware Group of any claim or
of the commencement by any such Person of any Action (collectively, a “Third
Party Claim”) with respect to which an Indemnifying Party may be obligated to
provide indemnification, Dell Technologies and VMware (as applicable) will
ensure that such Indemnitee shall give such Indemnifying Party written notice
thereof within thirty (30) days after becoming aware of such Third Party Claim.
Any such notice shall describe the Third Party Claim in reasonable detail.
Notwithstanding the foregoing, the delay or failure of any Indemnitee or other
Person to give notice as provided in this Section 4.7 shall not relieve the
related Indemnifying Party of its obligations under this ARTICLE IV, except to
the extent that such Indemnifying Party is actually and substantially prejudiced
by such delay or failure to give notice.
(b)    Defense by Indemnifying Party. An Indemnifying Party shall be entitled to
participate in the defense of any Third Party Claim and, to the extent that it
wishes, at its cost, risk and expense, to assume the defense thereof, with
counsel reasonably satisfactory to the party seeking indemnification. After
timely notice from the Indemnifying Party to the Indemnitee of such election to
so assume the defense thereof, the Indemnifying Party shall not be liable to the
party seeking indemnification for any legal expenses of other counsel or any
other expenses subsequently incurred by Indemnitee in connection with the
defense thereof. The Indemnitee agrees to cooperate in all reasonable respects
with the Indemnifying Party and its counsel in the defense against any Third
Party Claim. The Indemnifying Party shall be entitled to compromise or settle
any Third Party Claim as to which it is providing indemnification, which
compromise or settlement shall be made only with the written consent of the
Indemnitee, such consent not to be unreasonably withheld.
(c)    Defense by Indemnitee. If an Indemnifying Party fails to assume the
defense of a Third Party Claim within thirty (30) calendar days after receipt of
notice of such claim, Indemnitee will, upon delivering notice to such effect to
the Indemnifying Party, have the right to undertake the defense, compromise or
settlement of such Third Party Claim on behalf of and for the account of the
Indemnifying Party subject to the limitations as set forth in this Section 4.7;
provided, however, that such Third Party Claim shall not be compromised or
settled without the written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld. If the Indemnitee assumes the defense of any
Third Party Claim, it shall keep the Indemnifying Party reasonably informed of
the progress of any such defense, compromise or settlement. The Indemnifying
Party shall reimburse all such costs and expenses of the Indemnitee in the event
it is ultimately determined that the Indemnifying Party is obligated to
indemnify the Indemnitee with respect to such Third Party Claim. In no event
shall an Indemnifying Party be liable for any settlement effected without its
consent, which consent will not be unreasonably withheld.


33



--------------------------------------------------------------------------------





Section 4.8    Additional Matters.
(a)    Cooperation in Defense and Settlement. With respect to any Third Party
Claim that implicates both VMware and Dell Technologies in a material fashion
due to the allocation of Liabilities, responsibilities for management of defense
and related indemnities set forth in this Agreement or any of the Inter-Company
Agreements, the Parties agree to cooperate fully and maintain a joint defense
(in a manner that will preserve the attorney-client privilege, joint defense or
other privilege with respect thereto) so as to minimize such Liabilities and
defense costs associated therewith. The Party that is not responsible for
managing the defense of such Third Party Claims shall, upon reasonable request,
be consulted with respect to significant matters relating thereto and may, if
necessary or helpful, associate counsel to assist in the defense of such claims.
(b)    Pre-IPO Date Actions. Except with respect to matters pertaining solely
to, or solely in connection with, the VMware Business, Dell Technologies may, in
its sole discretion, have exclusive authority and control over the
investigation, prosecution, defense and appeal of all Actions pending at the IPO
Date relating to or arising in connection with, in any manner, the VMware assets
or the VMware Liabilities if Dell Technologies or a member of the Dell
Technologies Group is named as a party thereto; provided, however, that Dell
Technologies must obtain the written consent of VMware, such consent not to be
unreasonably withheld, to settle or compromise or consent to the entry of
judgment with respect to such Action. After any such compromise, settlement,
consent to entry of judgment or entry of judgment, Dell Technologies shall
reasonably and fairly allocate to VMware and VMware shall be responsible for
VMware's proportionate share of any such compromise, settlement, consent or
judgment attributable to the VMware Business, the VMware assets or the VMware
Liabilities, including its proportionate share of the costs and expenses
associated with defending same.
(c)    Substitution. In the event of an Action in which the Indemnifying Party
is not a named defendant, if either the Indemnitee or the Indemnifying Party
shall so request, the Parties shall endeavor to substitute the Indemnifying
Party for the named defendant. If such substitution or addition cannot be
achieved for any reason or is not requested, the rights and obligations of the
Parties regarding indemnification and the management of the defense of claims as
set forth in this ARTICLE IV shall not be altered.
(d)    Subrogation. In the event of payment by or on behalf of any Indemnifying
Party to or on behalf of any Indemnitee in connection with any Third Party
Claim, such Indemnifying Party shall be subrogated to and shall stand in the
place of such Indemnitee, in whole or in part based upon whether the
Indemnifying Party has paid all or only part of the Indemnitee's Liability, as
to any events or circumstances in respect of which such Indemnitee may have any
right, defense or claim relating to such Third Party Claim against any claimant
or plaintiff asserting such Third Party Claim or against any other person. Such
Indemnitee shall cooperate with such Indemnifying Party in a


34



--------------------------------------------------------------------------------





reasonable manner, and at the cost and expense of such Indemnifying Party, in
prosecuting any subrogated right, defense or claim.
Section 4.9    Survival of Indemnities. Subject to Section 4.5, the rights and
obligations of the members of the Dell Technologies Group and the VMware Group
under this ARTICLE IV shall survive the sale or other transfer by any Party of
any assets or businesses or the assignment by it of any Liabilities or the sale
by any member of the Dell Technologies Group or the VMware Group of the capital
stock or other equity interests of any Subsidiary to any Person.
ARTICLE V
OPTION
Section 5.1    Option.
(a)    Subject to the provisions of subsection (b) of this Section 5.1, VMware
hereby grants to Dell Technologies, on the terms and conditions set forth
herein, a continuing right (the “Option”) to purchase from VMware, at the times
set forth herein, such number of shares of Class A common stock for Dell
Technologies to maintain the Class A Ownership Percentage and such number of
shares of Class B common stock as is necessary for Dell Technologies to maintain
the Class B Ownership Percentage. The Option shall be assignable, in whole or in
part and from time to time, by Dell Technologies to any member of the Dell
Technologies Group.
(i)    The exercise price for each share of Class A common stock purchased
pursuant to an exercise of the Option shall be:
(A)    in the event of the issuance by VMware of Class A common stock in
exchange for cash consideration, the per share price paid to VMware for shares
of the Class A common stock issued by VMware in the related Issuance Event; or
(B)    in the event of: (1) the issuance by VMware of Class A common stock
pursuant to any stock option or other executive or employee benefit or
compensation plan maintained by VMware or (2) the issuance by VMware of Class A
common stock for consideration other than cash, the Fair Market Value per share
of Class A common stock on the Issuance Event Date; and
(ii)    The exercise price for each share of Class B common stock purchased
pursuant to an exercise of the Option shall be the Fair Market Value per share
of Class B common stock on the Issuance Event Date.
For the purposes of this Section 5.1, “Fair Market Value” of a share of (x)
Class A common stock means the closing price per share of Class A common stock
as quoted on the NYSE on the date for which a determination is being made and
(y) Class B common stock shall be the fair market value per share of Class B
common stock as determined in good faith by VMware’s board of directors.
(b)    The provisions of Section 5.1(a) notwithstanding, the Option granted
pursuant to Section 5.1(a) shall not apply and shall not be exercisable in
connection with the issuance by VMware of any shares of Common Stock pursuant to


35



--------------------------------------------------------------------------------





any stock option or other executive or employee benefit or compensation plan
maintained by VMware except where the issuance of such Common Stock pursuant to
this clause (ii) would cause the Ownership Percentage to fall below eighty and
one-tenth percent (80.1%).
Section 5.2    Notice. At least 20 business days prior to the issuance of any
shares of Common Stock (other than in connection with the issuance by VMware of
any shares of Common Stock pursuant to any stock option or other executive or
employee benefit or compensation plan maintained by VMware and other than
issuances of Common Stock to any member of the Dell Technologies Group) or the
first date on which any event could occur that, in the absence of a full or
partial exercise of the Option, would result in a reduction in the Class A
Ownership Percentage or the Class B Ownership Percentage, VMware will notify
Dell Technologies in writing (an “Option Notice”) of its plans to issue any such
shares or the date on which such event could first occur. Each Option Notice
must specify the date on which VMware intends to issue such additional shares of
Common Stock or on which such event could first occur (such issuance or event
being referred to herein as an “Issuance Event” and the date of such issuance or
event as an “Issuance Event Date”), the number of shares VMware intends to issue
or may issue and the other terms and conditions of such Issuance Event.
Section 5.3    Option Exercise and Payment. The Option may be exercised by Dell
Technologies (or any member of the Dell Technologies Group to which all or any
part of the Option has been assigned) in connection with an Issuance Event (i)
for a number of shares of Class A common stock equal to or less than the number
of shares that are necessary for the Dell Technologies Group to maintain, in the
aggregate, the then-current Class A Ownership Percentage and (ii) for a number
of shares of Class B common stock equal to or less than the number of shares
that are necessary for the Dell Technologies Group to maintain, in the
aggregate, the then-current Class B Ownership Percentage. The Option may be
exercised at any time after receipt of an applicable Option Notice and up to 3
business days prior to the applicable Issuance Event Date by the delivery to
VMware of a written notice to such effect specifying (x) the number of shares of
Class A common stock and the number of shares of Class B common stock to be
purchased by Dell Technologies or any member of the Dell Technologies Group and
(y) a determination of the exercise price for such shares. In the event of any
such exercise of the Option, VMware will, on the applicable Issuance Event Date
and simultaneously with the issuance of shares of Common Stock in the related
Issuance Event, deliver to Dell Technologies (or any member of the Dell
Technologies Group designated by Dell Technologies), against payment therefor,
certificates (issued in the name of Dell Technologies or its permitted assignee
hereunder) representing the shares of Class A common stock or Class B common
stock being purchased upon such exercise. Payment for such shares shall be made
by wire transfer or intrabank transfer of immediately-available funds to such
account as shall be specified by VMware for the full purchase price for such
shares.
Section 5.4    Effect of Failure to Exercise. Except as provided in Section 5.5,
any failure by Dell Technologies to exercise the Option, or any exercise for
less than all shares purchasable under the Option, in connection with any
particular Issuance Event


36



--------------------------------------------------------------------------------





shall not affect Dell Technologies’ right to exercise the Option in connection
with any subsequent Issuance Event, provided, however, that following such
Issuance Event in connection with which Dell Technologies so failed to exercise
such Option in full or in part, the Class A Ownership Percentage and the Class B
Ownership Percentage shall be recalculated.
Section 5.5    Termination of Option. The Option, or any part thereof assigned
to a member of the Dell Technologies Group other than Dell Technologies, shall
terminate upon the earlier of (i) the Distribution Date, (ii) the first date
that members of the Dell Technologies Group beneficially own shares of Common
Stock representing less than eighty percent (80%) of the aggregate number of
votes entitled to be cast by the holders of the Common Stock at an annual or
special meeting of stockholders on matters other than the election of directors
and (iii) in the event that the Option has been transferred, on such date that
the Person to whom the Option, or such part thereof, has been transferred,
ceases to be a member of the Dell Technologies Group.
ARTICLE VI
MISCELLANEOUS
Section 6.1    Limitation of Liability. IN NO EVENT SHALL ANY MEMBER OF THE DELL
TECHNOLOGIES GROUP OR VMWARE GROUP BE LIABLE TO ANY OTHER MEMBER OF THE DELL
TECHNOLOGIES GROUP OR VMWARE GROUP FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT,
INCIDENTAL OR PUNITIVE DAMAGES OR LOST PROFITS, HOWEVER CAUSED AND ON ANY THEORY
OF LIABILITY (INCLUDING NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS AGREEMENT,
WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES;
PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL NOT LIMIT EACH PARTY’S
INDEMNIFICATION OBLIGATIONS FOR LIABILITIES AS SET FORTH IN THIS AGREEMENT OR IN
ANY INTER-COMPANY AGREEMENT.
Section 6.2    Entire Agreement. This Agreement, the Inter-Company Agreements
and the Exhibits and Schedules referenced or attached hereto and thereto,
constitute the entire agreement between the Parties with respect to the subject
matter hereof and thereof and shall supersede all prior written and oral and all
contemporaneous oral agreements and understandings with respect to the subject
matter hereof and thereof.
Section 6.3    Governing Law and Jurisdiction. This Agreement, including the
validity hereof and the rights and obligations of the Parties hereunder, shall
be construed in accordance with and all Disputes hereunder shall be governed by
the laws of the state of Delaware applicable to contracts made and to be
performed entirely in such state (without giving effect to the conflicts of laws
provisions thereof).
Section 6.4    Termination; Amendment. This Agreement and any applicable
Inter-Company Agreements may be terminated or amended at any time by mutual
consent of Dell Technologies and VMware, evidenced by an instrument in writing
signed on behalf of each of the Parties. In the event of termination pursuant to
this Section 6.4, no Party shall have any liability of any kind to the other
Party. Except as otherwise


37



--------------------------------------------------------------------------------





provided herein or required by the provisions hereof, this Agreement shall
terminate on the date that is five years after the first date upon which the
members of the Dell Technologies Group cease to own at least twenty percent
(20%) of the then outstanding number of shares of Common Stock; provided,
however, that the provisions of Section 2.6 shall survive for a period of seven
(7) years after the termination of this Agreement and the provisions of Section
2.4, this ARTICLE VI and ARTICLE VII shall survive indefinitely after the
termination of this Agreement.
Section 6.5    Notices. Notices, offers, requests or other communications
required or permitted to be given by either party pursuant to the terms of this
Agreement shall be given in writing to the respective Parties to the following
addresses:
if to Dell Technologies or EMC:
Dell Inc.
One Dell Way, RR1-33
Round Rock, TX 78682
Attention: General Counsel
if to VMware:
VMware, Inc.
3401 Hillview Avenue
Palo Alto, CA 94304
Attention: General Counsel
or to such other address as the party to whom notice is given may have
previously furnished to the other in writing as provided herein. All notices
shall be sent by hand delivery, recognized overnight courier or, within the
United States, may also be sent via certified mail, return receipt requested.
All notices shall be deemed to have been given when received, if hand delivered;
one working day after it is sent, if sent by recognized overnight courier; and
three days after it is postmarked, if mailed first class mail or certified mail,
return receipt requested, with postage prepaid.
Section 6.6    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which shall
constitute one and the same agreement.
Section 6.7    Binding Effect; Assignment. This Agreement shall inure to the
benefit of and be binding upon the Parties hereto and their respective legal
representatives and successors, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement. This Agreement may
be enforced separately by each member of the Dell Technologies Group and each
member of the VMware Group. Neither party may assign this Agreement or any
rights or obligations hereunder, without the prior written consent of the other
party, and any such assignment shall be void; provided, however, either party
may assign this Agreement to a successor entity in conjunction with such party’s
reincorporation in another jurisdiction or into another business form.


38



--------------------------------------------------------------------------------





Section 6.8    Severability. If any term or other provision of this Agreement or
the Exhibits or Schedules attached hereto is determined by a court,
administrative agency or arbitrator to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to either party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the fullest extent possible.
Section 6.9    Failure or Indulgence not Waiver; Remedies Cumulative. No failure
or delay on the part of either party hereto in the exercise of any right
hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty or agreement herein,
nor shall any single or partial exercise of any such right preclude other or
further exercise thereof or of any other right. All rights and remedies existing
under this Agreement or the Exhibits or Schedules attached hereto are cumulative
to, and not exclusive of, any rights or remedies otherwise available.
Section 6.10    Authority. Each of the Parties hereto represents to the other
that (a) it has the corporate or other requisite power and authority to execute,
deliver and perform this Agreement, (b) the execution, delivery and performance
of this Agreement by it have been duly authorized by all necessary corporate or
other actions, (c) it has duly and validly executed and delivered this
Agreement, and (d) this Agreement is a legal, valid and binding obligation,
enforceable against it in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equity principles.
Section 6.11    Interpretation. The headings contained in this Agreement, in any
Exhibit or Schedule hereto and in the table of contents to this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Any capitalized term used in any Exhibit or
Schedule but not otherwise defined therein, shall have the meaning assigned to
such term in this Agreement. When a reference is made in this Agreement to an
Article or a Section, Exhibit or Schedule, such reference shall be to an Article
or Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated.
Section 6.12    Conflicting Agreements. None of the provisions of this Agreement
are intended to supersede any provision in any Inter-Company Agreement or any
other agreement with respect to the respective subject matters thereof. In the
event of conflict between this Agreement and any Inter-Company Agreement or
other agreement executed in connection herewith, the provisions of such other
agreement shall prevail.
Section 6.13    Third Party Beneficiaries. None of the provisions of this
Agreement shall be for the benefit of or enforceable by any third party,
including any creditor of any Person. No such third party shall obtain any right
under any provision of


39



--------------------------------------------------------------------------------





this Agreement or shall by reasons of any such provision make any claim in
respect of any Liability (or otherwise) against either Party hereto.
Section 6.14    Consent of Dell Technologies. Any consent of Dell Technologies
pursuant to this Agreement or any of the Inter Company Agreements shall not be
effective unless it is in writing and evidenced by the signature of the General
Counsel of Dell Technologies (or such other person that the General Counsel has
specifically authorized in writing to give such consent).
ARTICLE VII
DEFINITIONS
Section 7.1    Defined Terms. The following capitalized terms shall have the
meanings given to them in this Section 7.1:
“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any federal, state, local, foreign or
international governmental authority or any arbitration or mediation tribunal,
other than any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation relating to Taxes.
“Administrative Services Agreement” means the Amended and Restated
Administrative Services Agreement between the Parties of even date herewith, as
it may be amended from time to time.
“Affiliated Company” of any Person means any entity that controls, is controlled
by, or is under common control with such Person. As used herein, “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise.
“Agreement” means this Amended and Restated Master Transaction Agreement,
together with the Schedules and Exhibits hereto, as the same may be amended from
time to time in accordance with the provisions hereof.
“Blackout Period” has the meaning set forth in Section 3.4.
“Class A Applicable Stock “ means at any time the (i) shares of Class A common
stock owned by the Dell Technologies Group that are owned on the date of this
Agreement, plus (ii) shares of Class A common stock purchased by the Dell
Technologies Group pursuant to ARTICLE V of this Agreement, plus (iii) shares of
Class A common stock that were issued to the Dell Technologies Group in respect
of shares described in either clause (i) or clause (ii) in any reclassification,
share combination, share subdivision, share dividend, share exchange, merger,
consolidation or similar transaction or event.
“Class A common stock” means the Class A common stock, par value $0.01 per
share, of VMware.
“Class A Ownership Percentage” means, at any time, the fraction, expressed as a
percentage and rounded to the nearest thousandth of a percent, whose numerator
is the number of shares of the Class A Applicable Stock and whose denominator is
the


40



--------------------------------------------------------------------------------





aggregate number of outstanding shares of Class A common stock and Class B
common stock of VMware; provided, however, that any shares of Common Stock
issued by VMware in violation of its obligations under ARTICLE V of this
Agreement shall not be deemed outstanding for the purpose of determining the
Class A Ownership Percentage.
“Class B Applicable Stock” means at any time the (i) shares of Class B common
stock owned by the Dell Technologies Group that are owned on the date of this
Agreement, plus (ii) shares of Class B common stock purchased by the Dell
Technologies Group pursuant to ARTICLE V of this Agreement, plus (iii) shares of
Class B common stock that were issued to the Dell Technologies Group in respect
of shares described in either clause (i) or clause (ii) in any reclassification,
share combination, share subdivision, share dividend, share exchange, merger,
consolidation or similar transaction or event.
“Class B common stock” means the Class B common stock, par value $0.01 per
share, of VMware.
“Class B Ownership Percentage” means, at any time, the fraction, expressed as a
percentage and rounded to the nearest thousandth of a percent, whose numerator
is the number of shares of the Class B Applicable Stock and whose denominator is
the aggregate number of outstanding shares of Class A common stock and Class B
common stock of VMware; provided, however, that any shares of Common Stock
issued by VMware in violation of its obligations under ARTICLE V of this
Agreement shall not be deemed outstanding for the purpose of determining the
Class B Ownership Percentage.
“Code” means the Internal Revenue Code of 1986 (or any successor statute), as
amended from time to time, and the regulations promulgated thereunder.
“Commission” means the Securities and Exchange Commission.
“Common Stock” means the Class A common stock and Class B common stock of
VMware.
“Company Notice” has the meaning set forth in Section 3.2(a).
“Company Securities” has the meaning set forth in Section 3.2(b).
“Continuously Effective” with respect to a specified registration statement,
means that such registration statement shall not cease to be effective and
available for transfers of Registrable Securities in accordance with the method
of distribution set forth therein for longer than five (5) business days during
the period specified in the relevant provision of this Agreement.
“Contract” means any contract, agreement, lease, license, sales order, purchase
order, instrument or other commitment that is binding on any Person or any part
of its property under applicable law.
“Dell Technologies” has the meaning set forth in the preamble to this Agreement.
“Dell Technologies’ Auditors” has the meaning set forth in Section 2.3(a)(i).


41



--------------------------------------------------------------------------------





“Dell Technologies Business” means any business that is then conducted by Dell
Technologies and described in its periodic filings with the Commission, other
than the VMware Business.
“Dell Technologies Group” means the affiliated group (within the meaning of
Section 1504(a) of the Code), or similar group of entities as defined under
corresponding provisions of the laws of other jurisdictions, of which Dell
Technologies is the common parent corporation, and any corporation or other
entity which may be, may have been or may become a member of such group from
time to time, but excluding any member of the VMware Group.
“Dell Technologies Indemnitees” means Dell Technologies, each member of the Dell
Technologies Group and each of their respective directors, officers and
employees.
“Dell Technologies Securities” has the meaning set forth in Section 3.2(b) of
this Agreement.
“Demand Registration” has the meaning set forth in Section 3.1(a).
“Demand Registration Statement” has the meaning set forth in Section 3.1(a).
“Dispute” has the meaning set forth in Section 2.10(a) of this Agreement.
“Dispute Resolution Commencement Date” has the meaning set forth in Section
2.10(a) of this Agreement.
“Distribution” means a distribution or transfer by Dell Technologies of the
Class B Common Stock to Dell Technologies stockholders or security holders in
connection with a transaction intended to qualify for non-recognition of gain
and loss under Section 355 of the Internal Revenue Code of 1986, as amended or
any corresponding provision of any successor stature.
“Distribution Date” means the date on which a Distribution occurs.
“Effective Date” means the date registration statement filed pursuant to ARTICLE
III hereof is declared effective by the Commission.
“EMC” has the meaning set forth in the preamble to this Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” has the meaning set forth in Section 5.1(a).
“Governmental Approvals” means any notices, reports or other filings to be made,
or any consents, registrations, approvals, permits or authorizations to be
obtained from, any Governmental Authority.
“Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other regulatory, administrative or governmental authority, or any
arbitration or mediation tribunal or panel.


42



--------------------------------------------------------------------------------





“Holders” means, collectively, Dell Technologies and its Affiliated Companies
(other than VMware) who from time to time own Registrable Securities, each of
such entities separately is sometimes referred to herein as a “Holder.”
“Indebtedness” means, with respect to any Person, any liability of such Person
in respect of borrowed money or evidenced by bonds, notes, debentures or similar
instruments and shall also include (a) any liability of such Person under any
agreement related to the fixing of interest rates on any Indebtedness and (b)
any capitalized lease obligations of such Person (if and to the extent the same
would appear on a balance sheet of such Person prepared in accordance with
United States generally accepted accounting principles).
“Indemnifying Party” means any party which may be obligated to provide
indemnification to an Indemnitee pursuant to Section 4.2 or Section 4.3 or any
other section of this Agreement or any Inter-Company Agreement.
“Indemnitee” means any party which may be entitled to indemnification from an
Indemnifying Party pursuant to Section 4.2 or Section 4.3 or any other section
of this Agreement or any Inter-Company Agreement.
“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other software, marketing plans, customer names, communications by or to
attorneys (including attorney-client privileged communications), memos and other
materials prepared by attorneys or under their direction (including attorney
work product), and other technical, financial, employee or business information
or data.
“Insurance Matters Agreement” means the Amended and Restated Insurance Matters
Agreement between the Parties of even date herewith, as it may be amended from
time to time.
“Insurance Policies” means insurance policies pursuant to which a Person makes a
true risk transfer to an insurer.
“Insurance Proceeds” means those monies: (a) received by an insured from an
insurance carrier; or (b) paid by an insurance carrier on behalf of the insured;
or (c) from Insurance Policies.
“Intellectual Property Agreement” means the Intellectual Property Agreement
between EMC and VMware dated August 13, 2007, as it may be amended from time to
time.
“Inter-Company Agreements” means the following agreements: the Insurance Matters
Agreement, the Intellectual Property Agreement, the Real Estate License
Agreement, the Administrative Services Agreement and the Tax Sharing Agreement.
“IPO” means the initial public offering of VMware.


43



--------------------------------------------------------------------------------





“IPO Date” means August 17, 2007, the date of the closing of the IPO.
“IPO Registration Statement” means the Registration Statement of VMware on Form
S-1 (File No. 333-142368), as amended, filed with the Commission under the
Securities Act.
“Issuance Event” has the meaning set forth in Section 5.2.
“Issuance Event Date” has the meaning set forth in Section 5.2.
“Liabilities” means all debts, liabilities, guarantees, assurances, commitments
and obligations, whether fixed, contingent or absolute, asserted or unasserted,
matured or unmatured, liquidated or unliquidated, accrued or not accrued, known
or unknown, due or to become due, whenever or however arising (including,
without limitation, whether arising out of any Contract or tort based on
negligence or strict liability) and whether or not the same would be required by
generally accepted principles and accounting policies to be reflected in
financial statements or disclosed in the notes thereto.
“Loss” and “Losses” mean any and all damages, losses, deficiencies, Liabilities,
obligations, penalties, judgments, settlements, claims, payments, fines,
interest, costs and expenses (including, without limitation, the costs and
expenses of any and all actions and demands, assessments, judgments, settlements
and compromises relating thereto and the costs and expenses of attorneys’,
accountants’, consultants’ and other professionals’ fees and expenses incurred
in the investigation or defense thereof or the enforcement of rights hereunder),
including direct and consequential damages, but excluding punitive damages
(other than punitive damages awarded to any third party against an indemnified
party).
“Maximum Number” when used in connection with an Underwritten Offering, means
the maximum number of shares of VMware Capital Stock (or amount of other
Registrable Securities) that the Underwriters’ Representative has informed
VMware may be included as part of such offering without materially and adversely
affecting the success or pricing of such offering.
“NYSE” means the New York Stock Exchange.
“Option” has the meaning set forth in Section 5.1(a).
“Option Notice” has the set forth in Section 5.2.
“Other Holders” has the meaning set forth in Section 3.2(c) of this Agreement.
“Other Securities” has the meaning set forth in Section 3.2(a).
“Ownership Percentage” means, at any time, the fraction, expressed as a
percentage and rounded to the nearest thousandth of a percent, whose numerator
is the number of shares equal to the sum of the Class A Applicable Stock and the
Class B Applicable Stock and whose denominator is the aggregate number of
outstanding shares of Class A common stock and Class B common stock of VMware;
provided, however, that any shares of Common Stock issued by VMware in violation
of its obligations under ARTICLE V of this Agreement shall not be deemed
outstanding for the purpose of determining the Ownership Percentage.


44



--------------------------------------------------------------------------------





“Party” means Dell Technologies and EMC, together, on the one hand, or VMware,
on the other hand, and “Parties” means Dell Technologies, EMC and VMware
collectively.
“Permitted Acquisition” means any acquisition by VMware or any of its
Subsidiaries of Stock, Stock Equivalents or assets of any Person not requiring
the prior affirmative vote of the holders of the Class B common stock pursuant
to Section 2.11(a)(iii).
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.
“Privileged Information” has the meaning set forth in Section 2.5.
“Privileges” has the meaning set forth in Section 2.5.
“Real Estate License Agreement” means the Amended and Restated Real Estate
License Agreement between VMware and EMC dated September 21, 2015, as it may be
amended from time to time.
“Registrable Securities” means (i) the Class A common stock and the Class B
common stock held by any member of the Dell Technologies Group on the date
hereof (the “Shares”), (ii) any other securities issued or distributed to a
member of the Dell Technologies Group in respect of the Class A common stock or
Class B common stock by way of stock dividend or stock split or in connection
with a combination of shares, recapitalization, reorganization, merger,
consolidation or otherwise, (iii) any Class A common stock or other securities
received by a member of the Dell Technologies Group into which or for which
Class B common stock are converted or exchanged or are convertible or
exchangeable, (iv) any other Class A common stock or Class B common stock
acquired by a member of the Dell Technologies Group prior to the Distribution
Date, and (v) any other successor securities received by a member of the Dell
Technologies Group in respect of any of the forgoing (i) through (iv); provided,
however, that in the event that any Registrable Securities (as defined without
giving effect to this proviso) are being registered pursuant hereto, the Holder
may include in such registration (subject to the limitations of this Agreement
otherwise applicable to the inclusion of Registrable Securities) any Class A
common stock or Class B common stock or securities acquired in respect thereof
thereafter acquired by such Holder, which shall also be deemed to be “Shares”
and accordingly Registrable Securities, for purposes of such registration. As to
any particular Registrable Securities, such Registrable Securities shall cease
to be Registrable Securities when (w) a registration statement with respect to
the sale by Dell Technologies shall have been declared effective under the
Securities Act and such Shares shall have been disposed of in accordance with
such registration statement, (x) they shall have been distributed to the public
in accordance with Rule 144 or they may be sold or transferred by the Holder
thereof without restriction pursuant to Rule 144(k), (y) they shall have been
otherwise transferred by Dell Technologies to an entity or Person that is not an
Affiliated Company of Dell Technologies, new certificates for


45



--------------------------------------------------------------------------------





them not bearing a legend restricting further transfer shall have been delivered
by VMware and subsequent disposition of them shall not require registration or
qualification of them under the Securities Act or any state securities or blue
sky law then in effect or (z) they shall have ceased to be outstanding.
“Registration Expenses” means any and all out-of-pocket expenses incident to
performance of or compliance with ARTICLE III of this Agreement, including,
without limitation, (i) all Commission registration and filing fees, (ii) all
fees and expenses of complying with securities or blue sky laws (including fees
and disbursements of counsel for any underwriters in connection with blue sky
qualifications of the Registrable Securities) or relating to the Financial
Industry Regulatory Authority, Inc. (or its successor), (iii) all printing,
messenger and delivery expenses, (iv) all fees and expenses incurred in
connection with listing (or authorizing for quotation) the Registrable
Securities on a securities exchange or automated inter-dealer quotation system
pursuant to the requirements hereof, (v) the fees and disbursements of counsel
for VMware and of its independent public accountants, (vi) all expenses in
connection with the preparation, printing and filing of the registration
statement, any preliminary prospectus or final prospectus and amendments and
supplements thereto and the mailing and delivering of copies thereof to any
Holders, underwriters and dealers and all expenses incidental to delivery of the
Registrable Securities, (vii) the reasonable fees and disbursements of one firm
of counsel, other than VMware’s counsel, selected by the Holders of Registrable
Securities being registered, (viii) any fees and disbursements of underwriters
customarily paid by the issuers or sellers of securities, and the reasonable
fees and expenses of any special experts retained in connection with the
requested registration, but excluding underwriting discounts and commissions and
transfer taxes, if any, and (ix) the expenses incurred in connection with making
“road show” presentations and holding meetings with potential investors to
facilitate the distribution and sale of Registrable Securities.
“Request” has the meaning set forth in Section 3.1(a).
“Rule 10A-3(b)(2)” means Rule 10A-3(b)(2) (or any successor rule to similar
effect) promulgated under the Exchange Act.
“Rule 144” means Rule 144 (or any successor rule to similar effect) promulgated
under the Securities Act.
“Rule 415 Offering” means an offering on a delayed or continuous basis pursuant
to Rule 415 (or any successor rule to similar effect) promulgated under the
Securities Act.
“Rules of Engagement” has the meaning set forth in Section 2.14.
“Securities Act” means the Securities Act of 1933, as amended.
“Selling Holder” has the meaning set forth in Section 3.6(e).
“Shares” has the meaning set forth in the definition of Registrable Securities.
“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or business trust, whether
voting or non-voting.


46



--------------------------------------------------------------------------------





“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable, and
all voting debt.
“Subsidiary” of any Person means a corporation, limited liability company, joint
venture, partnership, trust, association or other entity in which such Person:
(1) beneficially owns, either directly or indirectly, more than fifty percent
(50%) of (A) the total combined voting power of all classes of voting securities
of such entity, (B) the total combined equity interests, or (C) the capital or
profits interest, in the case of a partnership; or (2) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.
“Tax” and “Taxes” have the meaning set forth in the Tax Sharing Agreement.
“Tax Sharing Agreement” means the Amended and Restated Tax Sharing Agreement
between the Parties dated September 6, 2017, as it may be amended from time to
time.
“Third Party Claim” has the meaning set forth in Section 4.7(a).
“Underwriters’ Representative” when used in connection with an Underwritten
Offering, means the managing underwriter of such offering, or, in the case of a
co-managed underwriting, the managing underwriters designated as the
Underwriters’ Representative by the co-managers.
“Underwritten Offering” means a registration in which securities of VMware are
sold to one or more underwriters for reoffering to the public.
“VMware” has the meaning set forth in the preamble to this Agreement.
“VMware’s Auditors” has the meaning set forth in Section 2.3(a)(i).
“VMware Balance Sheet” shall mean VMware's unaudited consolidated balance sheet
for the most recently completed fiscal quarter as of the IPO Date.
“VMware Business” means the business that is then conducted by VMware and
described in its periodic filings with the Commission.
“VMware Capital Stock” means all classes or series of capital stock of VMware.
“VMware Group” means the affiliated group (within the meaning of Section 1504(a)
of the Code), or similar group of entities as defined under corresponding
provisions of the laws of other jurisdictions, of which VMware will be the
common parent corporation immediately after the Distribution, and any
corporation or other entity which may become a member of such group from time to
time.
“VMware Indemnitees” means VMware, each member of the VMware Group and each of
their respective directors, officers and employees.
“VMware Liabilities” shall mean (without duplication) the following Liabilities:
(i)    all Liabilities reflected in the VMware Balance Sheet;


47



--------------------------------------------------------------------------------





(ii)    all Liabilities of EMC or its Subsidiaries that arise after the date of
the VMware Balance Sheet that would be reflected in a VMware balance sheet as of
the date of such Liabilities, if such balance sheet was prepared using the same
principles and accounting policies under which the VMware Balance Sheet was
prepared;
(iii)    all Liabilities that should have been reflected in the VMware Balance
Sheet but are not reflected in the VMware Balance Sheet due to mistake or
unintentional omission;
(iv)    all Liabilities (other than Liabilities for Taxes, which are governed by
the Tax Sharing Agreement), whether arising before, on or after the IPO Date,
that relate to, arise or result from:
(A)    the operation of the VMware Business as conducted at any time prior to,
on or after the IPO Date (including any Liability relating to, arising out of or
resulting from any act or failure to act by any director, officer, employee,
agent or representative (whether or not such act or failure to act is or was
within such Person's authority)); or
(B)    the operation of any business conducted by any member of the VMware Group
at any time after the IPO Date (including any Liability relating to, arising out
of or resulting from any act or failure to act by any director, officer,
employee, agent or representative (whether or not such act or failure to act is
or was within such Person's authority));
(v)    all Liabilities that are expressly contemplated by this Agreement, or any
other Inter-Company Agreement (or the Schedules hereto or thereto) as
Liabilities to be assumed by VMware or any member of the VMware Group; and
(vi)    Liabilities of any member of the VMware Group under this Agreement or
any of the Inter-Company Agreements.
After the IPO Date, EMC and VMware may receive invoices evidencing liabilities
jointly incurred by or on behalf of both of them or their respective Affiliates.
Accordingly, each of EMC and VMware agrees that such joint liabilities shall be
divided among EMC, VMware and their respective Affiliates consistent with past
practice and “VMware Liabilities” shall include the portion so allocated to
VMware.
“Wholly-Owned Subsidiary” means each Subsidiary in which VMware owns (directly
or indirectly) all of the outstanding voting Stock, voting power, partnership
interests or similar ownership interests, except for director's qualifying
shares in nominal amount.


48



--------------------------------------------------------------------------------





WHEREFORE, the Parties have signed this Amended and Restated Master Transaction
Agreement effective as of the date first set forth above.


DELL TECHNOLOGIES INC.




/s/Janet M. Bawcom            
Name: Janet M. Bawcom
Title: SVP and Assistant Secretary




EMC CORPORATION




/s/Janet M. Bawcom            
Name: Janet M. Bawcom
Title: SVP and Assistant Secretary






VMWARE, INC.




/s/Craig Norris                
Name: Craig Norris
Title: VP and Assistant Secretary


49



--------------------------------------------------------------------------------






EXHIBIT A

Rules of Engagement with Storage, Server and Infrastructure Software Vendors

Authored By VMware
January 12, 2004
VMware will continue to engage with our server and storage partners in a
consistent and ethical manner. We acknowledge that since we run on all standard
Intel hardware, we will often be in a situation where multiple server and
storage vendors are involved in any given sales opportunity. In all sales
situations, the customer is the primary decision maker determining with which
partner we co-sell. In all sales situations, we will adhere to the following
guidelines to the best of our ability:
1.     If a partner brings VMware into a deal, we will only co-sell in front of
the customer with that partner. If a competing partner needs technical
assistance behind the scenes, we are obligated to help. We will not attempt to
influence the customer to engage with a competing vendor. We will only begin
co-selling in front of the customer with a competing hardware partner if
requested by the customer.
2.     If VMware finds a sales opportunity, we may bring a partner into the
opportunity to progress the sale. We will determine which partner to contact
based primarily on the customers request.
3.     VMware maintains a list of certified and supported hardware and storage
configurations. We will share this list with partners and customers and will
only sell our products into these certified and supported environments. We will
work closely with our server and storage partners to expand these certification
lists as new products are released and establish a quarterly review of these
lists so as to stay on top of our partner’s requirements.
4.     VMware will compensate its sales force in a vendor neutral manner. In
other words, VMware's sales force will be compensated the same regardless of the
server or storage platform on which our products are installed.
5.     We will attempt to resolve any potential sales conflict through prompt
and open communication with our server and storage partners. We believe that the
majority of these cases can be resolved in the field between proper levels of
sales management. We will work hard to establish these lines of communication.





